FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Franklin DynaTech Fund ABBOTT LABORATORIES Meeting Date:APR 27, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For Withhold 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Anti Gross-up Policy Shareholder Against For 8 Stock Retention/Holding Period Shareholder Against Against 9 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 10 Pro-rata Vesting of Equity Plans Shareholder Against For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director Joseph A. Madri Management For For 1.5 Elect Director Larry L. Mathis Management For For 1.6 Elect Director R. Douglas Norby Management For For 1.7 Elect Director Alvin S. Parven Management For For 1.8 Elect Director Andreas Rummelt Management For For 1.9 Elect Director Ann M. Veneman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLERGAN, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David E.I. Pyott Management For For 2 Elect Director Herbert W. Boyer, Ph.D. Management For For 3 Elect Director Deborah Dunsire, M.D. Management For For 4 Elect Director Michael R. Gallagher Management For For 5 Elect Director Dawn Hudson Management For For 6 Elect Director Robert A. Ingram Management For For 7 Elect Director Trevor M. Jones, Ph.D. Management For For 8 Elect Director Louis J. Lavigne, Jr. Management For For 9 Elect Director Russell T. Ray Management For For 10 Elect Director Stephen J. Ryan, M.D. Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey P. Bezos Management For For 2 Elect Director Tom A. Alberg Management For For 3 Elect Director John Seely Brown Management For For 4 Elect Director William B. Gordon Management For For 5 Elect Director Jamie S. Gorelick Management For For 6 Elect Director Blake G. Krikorian Management For For 7 Elect Director Alain Monie Management For For 8 Elect Director Jonathan J. Rubinstein Management For For 9 Elect Director Thomas O. Ryder Management For Against 10 Elect Director Patricia Q. Stonesifer Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Report on Climate Change Shareholder Against Against 14 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:NOV 29, 2011 Record Date:OCT 03, 2011 Meeting Type:SPECIAL Ticker:AMT Security ID:029912201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization Plan Management For For 2 Adjourn Meeting Management For For AMERICAN TOWER CORPORATION Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Raymond P. Dolan Management For For 2 Elect Director Ronald M. Dykes Management For For 3 Elect Director Carolyn F. Katz Management For For 4 Elect Director Gustavo Lara Cantu Management For For 5 Elect Director Joann A. Reed Management For For 6 Elect Director Pamela D.A. Reeve Management For For 7 Elect Director David E. Sharbutt Management For For 8 Elect Director James D. Taiclet, Jr. Management For For 9 Elect Director Samme L. Thompson Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Stock Retention/Holding Period Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin P. Chilton Management For For 2 Elect Director Luke R. Corbett Management For For 3 Elect Director H. Paulett Eberhart Management For For 4 Elect Director Peter J. Fluor Management For For 5 Elect Director Richard L. George Management For For 6 Elect Director Preston M. Geren, III Management For For 7 Elect Director Charles W. Goodyear Management For For 8 Elect Director John R. Gordon Management For For 9 Elect Director James T. Hackett Management For For 10 Elect Director Eric D. Mullins Management For For 11 Elect Director Paula Rosput Reynolds Management For For 12 Elect Director R. A. Walker Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against 18 Pro-rata Vesting of Equity Awards Shareholder Against Against 19 Report on Political Contributions Shareholder Against Against ANSYS, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Smith Management For For 1.2 Elect Director Bradford C. Morley Management For For 1.3 Elect Director Patrick J. Zilvitis Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 23, 2012 Record Date:DEC 27, 2011 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William V. Campbell Management For For 1.2 Elect Director Timothy D. Cook Management For For 1.3 Elect Director Millard S. Drexler Management For Withhold 1.4 Elect Director Al Gore Management For Withhold 1.5 Elect Director Robert A. Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur D. Levinson Management For Withhold 1.8 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Conflict of Interest Report Shareholder Against Against 5 Advisory Vote to Ratify Directors' Compensation Shareholder Against Against 6 Report on Political Contributions Shareholder Against For 7 Require a Majority Vote for the Election of Directors Shareholder Against For ARM HOLDINGS PLC Meeting Date:MAY 03, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4.0 Elect Sir John Buchanan as Director Management For For 4.1 Re-elect Warren East as Director Management For For 5 Re-elect Andy Green as Director Management For For 6 Re-elect Larry Hirst as Director Management For For 7 Re-elect Mike Inglis as Director Management For For 8 Re-elect Mike Muller as Director Management For For 9 Re-elect Kathleen O'Donovan as Director Management For For 10 Re-elect Janice Roberts as Director Management For For 11 Re-elect Philip Rowley as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Re-elect Simon Segars as Director Management For For 14 Re-elect Young Sohn as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ASPEN TECHNOLOGY, INC. Meeting Date:DEC 08, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:AZPN Security ID:045327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan C. Mcardle Management For Withhold 1.2 Elect Director Simon J. Orebi Gann Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BIOGEN IDEC INC. Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Caroline D. Dorsa Management For For 2 Elect Director Stelios Papadopoulos Management For For 3 Elect Director George A. Scangos Management For For 4 Elect Director Lynn Schenk Management For For 5 Elect Director Alexander J. Denner Management For For 6 Elect Director Nancy L. Leaming Management For For 7 Elect Director Richard C. Mulligan Management For For 8 Elect Director Robert W. Pangia Management For For 9 Elect Director Brian S. Posner Management For For 10 Elect Director Eric K. Rowinsky Management For For 11 Elect Director Stephen A. Sherwin Management For For 12 Elect Director William D. Young Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 16 Provide Right to Call Special Meeting Management For For C. R. BARD, INC. Meeting Date:APR 18, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:BCR Security ID:067383109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Marc C. Breslawsky Management For For 2 Elect Director Herbert L. Henkel Management For For 3 Elect Director Tommy G. Thompson Management For For 4 Elect Director Timothy M. Ring Management For For 5 Elect Director G. Mason Morfit Management For For 6 Ratify Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Amend Qualified Employee Stock Purchase Plan Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Declassify the Board of Directors Management For For 11 Prepare Sustainability Report Shareholder Against Against C.H. ROBINSON WORLDWIDE, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CHRW Security ID:12541W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David W. MacLennan Management For For 2 Elect Director James B. Stake Management For For 3 Elect Director John P. Wiehoff Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Management For For 6 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For CERNER CORPORATION Meeting Date:MAY 18, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Clifford W. Illig Management For For 2 Elect Director William B. Neaves Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For CHART INDUSTRIES, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:GTLS Security ID:16115Q308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel F. Thomas Management For For 1.2 Elect Director W. Douglas Brown Management For For 1.3 Elect Director Richard E. Goodrich Management For For 1.4 Elect Director Steven W. Krablin Management For For 1.5 Elect Director Michael W. Press Management For For 1.6 Elect Director James M. Tidwell Management For For 1.7 Elect Director Thomas L. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:CPW Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Management For For 2 Reelect External Directors Management For For 2a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against 3 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 4 Approve Compensation of Chairman/CEO Including Option Grant Management For Against 4a Indicate Personal Interest in Proposed Agenda Item Management None Against 5 Reauthorize Board Chairman to Serve as CEO Management For Against 5a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Ells Management For For 1.2 Elect Director Patrick J. Flynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For CITRIX SYSTEMS, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas F. Bogan Management For For 2 Elect Director Nanci E. Caldwell Management For For 3 Elect Director Gary E. Morin Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORE LABORATORIES N.V. Meeting Date:MAY 16, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:CLB Security ID:N22717107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Bergmark Management For For 1.2 Elect Director Margaret Ann van Kempen Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3a Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3b Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Approve Financial Statements and Statutory Reports Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Grant Board Authority to Issue Ordinary and Preference Shares Up To 20 Percent of Issued Capital Management For For 8 Authorize Board to Exclude Preemptive Rights from Issuance under Item 7 Management For For 9 Approval of Amendments to the Company's Articles of Association Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Barbara J. McNeil Management For For 3 Elect Director Michael A. Mussallem Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For 7 Declassify the Board of Directors Shareholder None For 8 Reduce Supermajority Vote Requirement Shareholder Against For EMC CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael W. Brown Management For For 2 Elect Director Randolph L. Cowen Management For For 3 Elect Director Gail Deegan Management For For 4 Elect Director James S. DiStasio Management For For 5 Elect Director John R. Egan Management For For 6 Elect Director Edmund F. Kelly Management For For 7 Elect Director Windle B. Priem Management For For 8 Elect Director Paul Sagan Management For For 9 Elect Director David N. Strohm Management For For 10 Elect Director Joseph M. Tucci Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUINIX, INC. Meeting Date:JUN 05, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven T. Clontz Management For For 1.2 Elect Director Gary F. Hromadko Management For For 1.3 Elect Director Scott G. Kriens Management For For 1.4 Elect Director William K. Luby Management For For 1.5 Elect Director Irving F. Lyons, III Management For For 1.6 Elect Director Christopher B. Paisley Management For For 1.7 Elect Director Stephen M. Smith Management For For 1.8 Elect Director Peter F. Van Camp Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Provide Right to Call Special Meeting Management For For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 30, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary G. Benanav Management For For 2 Elect Director Maura C. Breen Management For For 3 Elect Director William J. Delaney Management For For 4 Elect Director Nicholas J. Lahowchic Management For For 5 Elect Director Thomas P. Mac Mahon Management For For 6 Elect Director Frank Mergenthaler Management For For 7 Elect Director Woodrow A. Myers, Jr. Management For For 8 Elect Director John O. Parker, Jr. Management For For 9 Election Of Director: George Paz Management For For 10 Election Of Director: Myrtle S. Potter Management For For 11 Elect Director William L. Roper Management For For 12 Elect Director Samuel K. Skinner Management For For 13 Elect Director Seymour Sternberg Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Political Contributions Shareholder Against Against 17 Provide Right to Act by Written Consent Shareholder Against For EXPRESS SCRIPTS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:ESRX Security ID:302182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For F5 NETWORKS, INC. Meeting Date:MAR 15, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan Chadwick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against Against FACTSET RESEARCH SYSTEMS INC. Meeting Date:DEC 13, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:FDS Security ID:303075105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robin A. Abrams Management For For 1.2 Elect Director Michael F. DiCristina Management For For 1.3 Elect Director Walter F. Siebacker Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year FASTENAL COMPANY Meeting Date:APR 17, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Kierlin Management For For 1.2 Elect Director Stephen M. Slaggie Management For For 1.3 Elect Director Michael M. Gostomski Management For For 1.4 Elect Director Willard D. Oberton Management For For 1.5 Elect Director Michael J. Dolan Management For Withhold 1.6 Elect Director Reyne K. Wisecup Management For For 1.7 Elect Director Hugh L. Miller Management For Withhold 1.8 Elect Director Michael J. Ancius Management For For 1.9 Elect Director Scott A. Satterlee Management For Withhold 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For FEDEX CORPORATION Meeting Date:SEP 26, 2011 Record Date:AUG 01, 2011 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James L. Barksdale Management For Against 2 Elect Director John A. Edwardson Management For For 3 Elect Director Shirley Ann Jackson Management For Against 4 Elect Director Steven R. Loranger Management For Against 5 Elect Director Gary W. Loveman Management For For 6 Elect Director R. Brad Martin Management For For 7 Elect Director Joshua Cooper Ramo Management For For 8 Elect Director Susan C. Schwab Management For For 9 Elect Director Frederick W. Smith Management For For 10 Elect Director Joshua I. Smith Management For For 11 Elect Director David P. Steiner Management For For 12 Elect Director Paul S. Walsh Management For For 13 Provide Right to Call Special Meeting Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Advisory Vote on Say on Pay Frequency Management One Year One Year 17 Require Independent Board Chairman Shareholder Against For 18 Stock Retention/Holding Period Shareholder Against Against 19 Report on Political Contributions Shareholder Against For FLOWSERVE CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Blinn Management For For 1.2 Elect Director Roger L. Fix Management For For 1.3 Elect Director David E. Roberts Management For For 1.4 Elect Director James O. Rollans Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Ratify Auditors Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Philip J. Burguieres Management For For 3 Elect Director Edward J. Mooney Management For For 4 Elect Director James M. Ringler Management For For 5 Ratify Auditors Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For FORTINET, INC. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chenming Hu Management For For 1.2 Elect Director Hong Liang Lu Management For For 1.3 Elect Director Ken Xie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GARMIN LTD. Meeting Date:JUN 01, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:GRMN Security ID:H2906T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Elect Director Min H. Kao Management For For 3.2 Elect Director Charles W. Peffer Management For For 4 Ratify Auditors Management For For 5 Approve Dividends Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For Against 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For HALLIBURTON COMPANY Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan M. Bennett Management For For 2 Elect Director James R. Boyd Management For For 3 Elect Director Milton Carroll Management For For 4 Elect Director Nance K. Dicciani Management For For 5 Elect Director Murry S. Gerber Management For For 6 Elect Director S. Malcolm Gillis Management For For 7 Elect Director Abdallah S. Jum'ah Management For For 8 Elect Director David J. Lesar Management For For 9 Elect Director Robert A. Malone Management For For 10 Elect Director J. Landis Martin Management For Against 11 Elect Director Debra L. Reed Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Approve Stock Option Plan Grants to Douglas Godshall Management For For 6 Approve Stock Option Plan Grants to Robert Thomas Management For For 7 Approve Stock Option Plan Grants to Seth Harrison Management For For 8 Approve Stock Option Plan Grants to Timothy Barberich Management For For 9 Approve Stock Option Plan Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Stock Option Plan Grants to Robert Stockman Management For For 11 Approve Stock Option Plan Grants to Denis Wade Management For For 12 Approve Stock Option Plan Grants to Cynthia Feldman Management For For HITTITE MICROWAVE CORPORATION Meeting Date:MAY 15, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:HITT Security ID:43365Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Daly Management For For 1.2 Elect Director Ernest L. Godshalk Management For For 1.3 Elect Director Rick D. Hess Management For For 1.4 Elect Director Adrienne M. Markham Management For For 1.5 Elect Director Brian P. McAloon Management For For 1.6 Elect Director Cosmo S. Trapani Management For For 1.7 Elect Director Franklin Weigold Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IMPERVA, INC. Meeting Date:JUN 07, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:IMPV Security ID:45321L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Boodaei Management For For 1.2 Elect Director Asheem Chandna Management For For 1.3 Elect Director Steven Krausz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For INFORMATICA CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Geoffrey W. Squire Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTEL CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charlene Barshefsky Management For Against 2 Elect Director Andy D. Bryant Management For For 3 Elect Director Susan L. Decker Management For For 4 Elect Director John J. Donahoe Management For For 5 Elect Director Reed E. Hundt Management For For 6 Elect Director Paul S. Otellini Management For For 7 Elect Director James D. Plummer Management For For 8 Elect Director David S. Pottruck Management For For 9 Elect Director Frank D. Yeary Management For For 10 Elect Director David B. Yoffie Management For Against 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alain J.P. Belda Management For Against 2 Elect Director William R. Brody Management For For 3 Elect Director Kenneth I. Chenault Management For For 4 Elect Director Michael L. Eskew Management For Against 5 Elect Director David N. Farr Management For For 6 Elect Director Shirley Ann Jackson Management For For 7 Elect Director Andrew N. Liveris Management For Against 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director Samuel J. Palmisano Management For For 11 Elect Director Virginia M. Rometty Management For For 12 Elect Director Joan E. Spero Management For For 13 Elect Director Sidney Taurel Management For For 14 Elect Director Lorenzo H. Zambrano Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against 18 Report on Political Contributions Shareholder Against Against 19 Report on Lobbying Expenses Shareholder Against Against INTUITIVE SURGICAL, INC. Meeting Date:APR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary S. Guthart Management For For 2 Elect Director Mark J. Rubash Management For For 3 Elect Director Lonnie M. Smith Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For 7 Ratify Auditors Management For For JIVE SOFTWARE, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:JIVE Security ID:47760A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan G. Heiliger Management For Withhold 1.2 Elect Director Sundar Pichai Management For Withhold 1.3 Elect Director Matthew A. Tucker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year LAM RESEARCH CORPORATION Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Bagley Management For For 1.2 Elect Director Robert M. Berdahl Management For For 1.3 Elect Director Eric K. Brandt Management For For 1.4 Elect Director Michael R. Cannon Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Kim E. Perdikou Management For For 1.10 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For LULULEMON ATHLETICA INC. Meeting Date:JUN 06, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christine M. Day Management For For 1.2 Elect Director Martha A.M. (Marti) Morfitt Management For For 1.3 Elect Director Rhoda M. Pitcher Management For For 1.4 Elect Director Emily White Management For For 1.5 Elect Director Jerry Stritzke Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For MASTERCARD INCORPORATED Meeting Date:JUN 05, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ajay Banga Management For For 2 Elect Director David R. Carlucci Management For For 3 Elect Director Steven J. Freiberg Management For For 4 Elect Director Richard Haythornthwaite Management For For 5 Elect Director Marc Olivie Management For For 6 Elect Director Rima Qureshi Management For For 7 Elect Director Mark Schwartz Management For For 8 Elect Director Jackson P. Tai Management For Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Amend Non-Employee Director Omnibus Stock Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 27, 2011 Record Date:MAY 31, 2011 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andy D. Bryant Management For For 2 Elect Director Wayne A. Budd Management For For 3 Elect Director John H. Hammergren Management For For 4 Elect Director Alton F. Irby III Management For For 5 Elect Director M. Christine Jacobs Management For For 6 Elect Director Marie L. Knowles Management For For 7 Elect Director David M. Lawrence Management For For 8 Elect Director Edward A. Mueller Management For For 9 Elect Director Jane E. Shaw Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation That Adversely Affects Holders of Series A Junior Participating Preferred Stock Management For For 14 Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 15 Reduce Supermajority Vote Requirement and "Fair Price" Provision Applicable to Certain Business Combinations Management For For 16 Amend Certificate of Incorporation to Remove Transitional Provision Related to Eliminated Classified Board Structure Management For For 17 Amend Certificate of Incorporation to Conform the "Interested Transactions" Provisions and the Stockholder Action Provision Management For For 18 Stock Retention/Holding Period Shareholder Against Against MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 04, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen W. Golsby Management For For 2 Elect Director Steven M. Altschuler Management For For 3 Elect Director Howard B. Bernick Management For For 4 Elect Director Kimberly A. Casiano Management For For 5 Elect Director Anna C. Catalano Management For For 6 Elect Director Celeste A. Clark Management For For 7 Elect Director James M. Cornelius Management For For 8 Elect Director Peter G. Ratcliffe Management For For 9 Elect Director Elliott Sigal Management For For 10 Elect Director Robert S. Singer Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For MERCADOLIBRE, INC. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin de los Santos Management For For 1.2 Elect Director Nicolas Galperin Management For Withhold 1.3 Elect Director Susan Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MONSANTO COMPANY Meeting Date:JAN 24, 2012 Record Date:NOV 28, 2011 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors Janice L. Fields Management For For 2 Elect Directors Hugh Grant Management For For 3 Elect Directors C. Steven McMillan Management For Against 4 Elect Directors Robert J. Stevens Management For Against 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Amend Omnibus Stock Plan Management For Against 8 Report on Risk of Genetically Engineered Products Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 16, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ewald Kist Management For For 2 Elect Director Henry A. McKinnell, Jr., Ph.D. Management For For 3 Elect Director John K. Wulff Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Shareholder Against For MOTOROLA SOLUTIONS, INC. Meeting Date:APR 30, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:MSI Security ID:620076307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory Q. Brown Management For For 2 Elect Director William J. Bratton Management For For 3 Elect Director Kenneth C. Dahlberg Management For For 4 Elect Director David W. Dorman Management For For 5 Elect Director Michael V. Hayden Management For For 6 Elect Director Judy C. Lewent Management For For 7 Elect Director Samuel C. Scott, III Management For For 8 Elect Director John A. White Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Ratify Auditors Management For For 11 Encourage Suppliers to Produce Sustainability Reports Shareholder Against Against 12 Stock Retention/Holding Period Shareholder Against For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Merrill A. Miller, Jr. Management For For 2 Elect Director Greg L. Armstrong Management For For 3 Elect Director David D. Harrison Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Political Contributions Shareholder Against Against NETAPP, INC. Meeting Date:AUG 31, 2011 Record Date:JUL 11, 2011 Meeting Type:ANNUAL Ticker:NTAP Security ID:64110D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Warmenhoven Management For For 1.2 Elect Director Nicholas G. Moore Management For For 1.3 Elect Director Thomas Georgens Management For For 1.4 Elect Director Jeffry R. Allen Management For For 1.5 Elect Director Allan L. Earhart Management For For 1.6 Elect Director Gerald Held Management For For 1.7 Elect Director T. Michael Nevens Management For For 1.8 Elect Director George T. Shaheen Management For For 1.9 Elect Director Robert T. Wall Management For For 1.10 Elect Director Richard P. Wallace Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Auditors Management For For NETSUITE INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Goldberg Management For For 1.2 Elect Director Steven J. Gomo Management For For 1.3 Elect Director Catherine R. Kinney Management For For 2 Ratify Auditors Management For For NOBLE ENERGY, INC. Meeting Date:APR 24, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey L. Berenson Management For For 2 Elect Director Michael A. Cawley Management For For 3 Elect Director Edward F. Cox Management For For 4 Elect Director Charles D. Davidson Management For For 5 Elect Director Thomas J. Edelman Management For For 6 Elect Director Eric P. Grubman Management For For 7 Elect Director Kirby L. Hedrick Management For For 8 Elect Director Scott D. Urban Management For For 9 Elect Director William T. Van Kleef Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Increase Authorized Common Stock Management For For NOVOZYMES A/S Meeting Date:FEB 29, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:NZYM B Security ID:K7317J133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Receive and Approve Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Allocation of Income and Dividends of DKK 1.90 per Class A and B Shares Management For Did Not Vote 4 Approve Amendment to Guidelines for Remuneration of Executive Management and Board Management For Did Not Vote 5 Approve Remuneration of Directors; Approve Remuneration for Audit Committee Work Management For Did Not Vote 6 Reelect Henrik Gurtler as Chairman Management For Did Not Vote 7 Reelect Kurt Nielsen as Deputy Chairman Management For Did Not Vote 8a Reelect Lena Olving as Director Management For Did Not Vote 8b Reelect Jorgen Rasmussen as Director Management For Did Not Vote 8c Reelect Agnete Raaschou-Nielsen as Director Management For Did Not Vote 8d Reelect Mathias Uhlen as Director Management For Did Not Vote 9 Ratify PwC as Auditors Management For Did Not Vote 10a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Did Not Vote 10b Authorize Chairman of Meeting to Make Editorial Changes to Adopted Resolutions in Connection with Registration Management For Did Not Vote 11 Other Business Management None None NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 27, 2012 Record Date:DEC 02, 2011 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Paul A. Ricci Management For For 2 Elect Director Robert G. Teresi Management For For 3 Elect Director Robert J. Frankenberg Management For For 4 Elect Director Katharine A. Martin Management For Against 5 Elect Director Patrick T. Hackett Management For For 6 Elect Director William H. Janeway Management For For 7 Elect Director Mark B. Myers Management For For 8 Elect Director Philip J. Quigley Management For For 9 Elect Director Mark R. Laret Management For For 10 Amend Omnibus Stock Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Ratify Auditors Management For For OPNET TECHNOLOGIES, INC. Meeting Date:SEP 12, 2011 Record Date:JUL 19, 2011 Meeting Type:ANNUAL Ticker:OPNT Security ID:683757108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J. Cohen Management For Withhold 1.2 Elect Director Steven G. Finn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For ORACLE CORPORATION Meeting Date:OCT 12, 2011 Record Date:AUG 15, 2011 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For For 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management None One Year 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas D. Arthur Management For For 2 Elect Director Andrew F. Cates Management For For 3 Elect Director Scott J. Reiman Management For For 4 Elect Director Scott D. Sheffield Management For For 5 Declassify the Board of Directors Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For 7 Ratify Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Require Independent Board Chairman Shareholder Against For POWER INTEGRATIONS, INC. Meeting Date:JUN 18, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:POWI Security ID:739276103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Balu Balakrishnan Management For For 1.2 Elect Director Alan D. Bickell Management For For 1.3 Elect Director Nicholas E. Brathwaite Management For For 1.4 Elect Director William George Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For For 1.6 Elect Director E. Floyd Kvamme Management For For 1.7 Elect Director Steven J. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For PRADA SPA Meeting Date:MAY 22, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:01913 Security ID:T7733C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.a Approve Allocation of Income Management For For 2.b Approve Dividend Distribution of EUR 0.05 per Share Management For For 3.a Fix Number of Directors and Mandate Duration Management For For 3.b Re-elect Miuccia PRADA BIANCHI as Director Management For For 3.c Re-elect Patrizio BERTELLI as Director Management For For 3.d Re-elect Carlo MAZZI as Director Management For For 3.e Re-elect Donatello GALLI as Director Management For For 3.f Re-elect Marco SALOMONI as Director Management For For 3.g Re-elect Gaetano MICCICHE as Director Management For For 3.h Re-elect Gian Franco Oliviero MATTEI as Director Management For For 3.i Re-elect Giancarlo FORESTIERI as Director Management For For 3.j Re-elect Sing Cheong LIU as Director Management For For 3.k Elect Miuccia PRADA BIANCHI as Chairperson of the Board Management For For 4 Approve Remuneration of Directors Management For For 5.a Appoint Internal Statutory Auditors and Fix Auditors Term Management For For 5.b Re-elect Antonino PARISI as Internal Statutory Auditor Management For For 5.c Elect Roberto SPADA as Internal Statutory Auditor Management For For 5.d Elect David TERRACINA as Internal Statutory Auditor Management For For 5.e Re-elect Marco SERRA as Alternate Internal Statutory Auditor Management For For 5.f Elect Cristiano PROSERPIO as Alternate Internal Statutory Auditor Management For For 5.g Elect Antonino PARISI as the Chairperson of the Board of Statutory Auditors Management For For 6 Approve Internal Auditors' Remuneration Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 16, 2011 Record Date:JUN 14, 2011 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don R. Graber Management For For 1.2 Elect Director Lester L. Lyles Management For For 1.3 Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PRICELINE.COM INCORPORATED Meeting Date:JUN 07, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffery H. Boyd Management For For 1.2 Elect Director Ralph M. Bahna Management For For 1.3 Elect Director Howard W. Barker, Jr. Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For QLIK TECHNOLOGIES INC. Meeting Date:MAY 16, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:QLIK Security ID:74733T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah C. Hopkins Management For For 1.2 Elect Director Paul Wahl Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For QUALCOMM INCORPORATED Meeting Date:MAR 06, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara T. Alexander Management For For 1.2 Elect Director Stephen M. Bennett Management For For 1.3 Elect Director Donald G. Cruickshank Management For For 1.4 Elect Director Raymond V. Dittamore Management For For 1.5 Elect Director Thomas W. Horton Management For For 1.6 Elect Director Paul E. Jacobs Management For For 1.7 Elect Director Robert E. Kahn Management For For 1.8 Elect Director Sherry Lansing Management For For 1.9 Elect Director Duane A. Nelles Management For For 1.10 Elect Director Francisco Ros Management For For 1.11 Elect Director Brent Scowcroft Management For For 1.12 Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors Management For For RACKSPACE HOSTING, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:RAX Security ID:750086100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director S. James Bishkin Management For For 2 Elect Director Fred Reichheld Management For For 3 Elect Director Mark P. Mellin Management For For 4 Ratify Auditors Management For For 5 Amend Omnibus Stock Plan Management For For RAKUTEN CO. Meeting Date:MAR 29, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:4755 Security ID:J64264104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Increase Authorized Capital to Reflect Stock Split - Allow Sales of Supplementary Shares to Odd-Lot Holders - Limit Rights of Odd-Lot Holders Management For For 2.1 Elect Director Mikitani, Hiroshi Management For For 2.2 Elect Director Kunishige, Atsushi Management For For 2.3 Elect Director Kobayashi, Masatada Management For For 2.4 Elect Director Shimada, Toru Management For For 2.5 Elect Director Sugihara, Akio Management For For 2.6 Elect Director Suzuki, Hisashi Management For For 2.7 Elect Director Takayama, Ken Management For For 2.8 Elect Director Takeda, Kazunori Management For For 2.9 Elect Director Yasutake, Hiroaki Management For For 2.10 Elect Director Charles B.Baxter Management For For 2.11 Elect Director Kusano, Koichi Management For Against 2.12 Elect Director Kutaragi, Ken Management For For 2.13 Elect Director Joshua G.James Management For Against 2.14 Elect Director Fukino, Hiroshi Management For For 2.15 Elect Director Yamada, Yoshihisa Management For For 2.16 Elect Director Murai, Jun Management For For 3 Appoint Statutory Auditor Yamaguchi, Katsuyuki Management For Against 4 Approve Deep Discount Stock Option Plans Management For Against SAGENT PHARMACEUTICALS, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Yordon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SALESFORCE.COM, INC. Meeting Date:JUN 07, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Craig Ramsey Management For For 2 Elect Director Sanford R. Robertson Management For Against 3 Elect Director Maynard Webb Management For For 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Shareholder Against For SCHLUMBERGER LIMITED Meeting Date:APR 11, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter L.S. Currie Management For For 1.2 Elect Director Tony Isaac Management For For 1.3 Elect Director K. Vaman Kamath Management For For 1.4 Elect Director Paal Kibsgaard Management For For 1.5 Elect Director Nikolay Kudryavtsev Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Michael E. Marks Management For For 1.8 Elect Director Elizabeth Moler Management For For 1.9 Elect Director Lubna S. Olayan Management For For 1.10 Elect Director Leo Rafael Reif Management For For 1.11 Elect Director Tore I. Sandvold Management For For 1.12 Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Rebecca M. Bergman Management For For 2 Elect Director George M. Church, Ph.D. Management For For 3 Elect Director W. Lee McCollum Management For For 4 Elect Director Avi M. Nash Management For For 5 Elect Director Steven M. Paul, M.D. Management For For 6 Elect Director J. Pedro Reinhard Management For For 7 Elect Director Rakesh Sachdev Management For For 8 Elect Director D. Dean Spatz Management For For 9 Elect Director Barrett A. Toan Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SINA CORPORATION Meeting Date:NOV 04, 2011 Record Date:SEP 07, 2011 Meeting Type:ANNUAL Ticker:SINA Security ID:G81477104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pehong Chen as Director Management For For 2 Elect Lip-Bu Tan as Director Management For For 3 Appoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Auditors and Authorize Board to Fix Their Remuneration Management For For SODASTREAM INTERNATIONAL LTD. Meeting Date:DEC 29, 2011 Record Date:NOV 28, 2011 Meeting Type:ANNUAL Ticker:SODA Security ID:M9068E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re elect Daniel Birnbaum as Director Management For For 2 Approve Stock Option Plan Grants Management For Against 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For STRYKER CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard E. Cox, Jr. Management For For 1.2 Elect Director S.M. Datar Management For For 1.3 Elect Director Roch Doliveux Management For For 1.4 Elect Director Louise L. Francesconi Management For Withhold 1.5 Elect Director Allan C. Golston Management For For 1.6 Elect Director Howard L. Lance Management For For 1.7 Elect Director William U. Parfet Management For Withhold 1.8 Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 16, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Li Dong Sheng as Director Management For For 3a2 Reelect Iain Ferguson Bruce as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TERADATA CORPORATION Meeting Date:APR 20, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:TDC Security ID:88076W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael F. Koehler Management For For 2 Elect Director James M. Ringler Management For For 3 Elect Director John G. Schwarz Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For THE BOEING COMPANY Meeting Date:APR 30, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David L. Calhoun Management For For 2 Elect Director Arthur D. Collins, Jr. Management For For 3 Elect Director Linda Z. Cook Management For For 4 Elect Director Kenneth M. Duberstein Management For Against 5 Elect Director Edmund P. Giambastiani, Jr. Management For For 6 Elect Director Lawrence W. Kellner Management For For 7 Elect Director Edward M. Liddy Management For For 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director Susan C. Schwab Management For For 10 Elect Director Ronald A. Williams Management For For 11 Elect Director Mike S. Zafirovski Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For 14 Report on Political Contributions Shareholder Against For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Adopt Retention Ratio for Executives/Directors Shareholder Against Against 17 Submit SERP to Shareholder Vote Shareholder Against Against THE FRESH MARKET, INC. Meeting Date:AUG 18, 2011 Record Date:JUN 30, 2011 Meeting Type:ANNUAL Ticker:TFM Security ID:35804H106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Noll Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE FRESH MARKET, INC. Meeting Date:JUN 06, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:TFM Security ID:35804H106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brett Berry Management For For 1.2 Elect Director David Rea Management For For 1.3 Elect Director Bob Sasser Management For For 1.4 Elect Director Steven Tanger Management For For 1.5 Elect Director Craig Carlock Management For For 1.6 Elect Director Jane Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. Martin Harris Management For For 2 Elect Director Judy C. Lewent Management For For 3 Elect Director Jim P. Manzi Management For For 4 Elect Director Lars R. Sorensen Management For For 5 Elect Director Elaine S. Ullian Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Ratify Auditors Management For For TIBCO SOFTWARE INC. Meeting Date:APR 26, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:TIBX Security ID:88632Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vivek Y. Ranadive Management For For 1.2 Elect Director Nanci E. Caldwell Management For For 1.3 Elect Director Eric C.W. Dunn Management For For 1.4 Elect Director Narendra K. Gupta Management For For 1.5 Elect Director Peter J. Job Management For For 1.6 Elect Director Philip K. Wood Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 04, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William C. Ballard, Jr. Management For Against 2 Elect Director Richard T. Burke Management For Against 3 Elect Director Robert J. Darretta Management For For 4 Elect Director Stephen J. Hemsley Management For For 5 Elect Director Michele J. Hooper Management For For 6 Elect Director Rodger A. Lawson Management For For 7 Elect Director Douglas W. Leatherdale Management For Against 8 Elect Director Glenn M. Renwick Management For For 9 Elect Director Kenneth I. Shine Management For For 10 Elect Director Gail R. Wilensky Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Report on Lobbying Payments and Policy Shareholder Against Against VERIFONE SYSTEMS, INC. Meeting Date:JUN 27, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Douglas G. Bergeron Management For For 1.3 Elect Director Dr. Leslie G. Denend Management For For 1.4 Elect Director Alex W. Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Richard A. McGinn Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jeffrey E. Stiefler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 31, 2012 Record Date:DEC 05, 2011 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary P. Coughlan Management For For 2 Elect Director Mary B. Cranston Management For Against 3 Elect Director Francisco Javier Fernandez-Carbajal Management For For 4 Elect Director Robert W. Matschullat Management For For 5 Elect Director Cathy E. Minehan Management For For 6 Elect Director Suzanne Nora Johnson Management For For 7 Elect Director David J. Pang Management For For 8 Elect Director Joseph W. Saunders Management For For 9 Elect Director William S. Shanahan Management For For 10 Elect Director John A. Swainson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For VMWARE, INC. Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:VMW Security ID:928563402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2 Ratify Auditors Management For For WATERS CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director M.J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director L.H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director Joann A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WATSON PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:WPI Security ID:942683103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack Michelson Management For For 2 Elect Director Ronald R. Taylor Management For For 3 Elect Director Andrew L. Turner Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For Franklin Growth Fund 3M COMPANY Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linda G. Alvarado Management For For 2 Elect Director Vance D. Coffman Management For For 3 Elect Director Michael L. Eskew Management For For 4 Elect Director W. James Farrell Management For For 5 Elect Director Herbert L. Henkel Management For For 6 Elect Director Edward M. Liddy Management For For 7 Elect Director Robert S. Morrison Management For For 8 Elect Director Aulana L. Peters Management For Against 9 Elect Director Inge G. Thulin Management For For 10 Elect Director Robert J. Ulrich Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Amend Omnibus Stock Plan Management For For 15 Report on Lobbying Payments and Policy Shareholder Against Against 16 Prohibit Political Contributions Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against Against ABB LTD. Meeting Date:APR 26, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:ABBN Security ID:000375204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1 Accept Financial Statements and Statutory Reports Management For For 2.2 Approve Remuneration Report Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Allocation of Income and Dividends of CHF 0.65 per Share from Capital Contribution Reserves Management For For 5.1 Reelect Roger Agnelli as Director Management For For 5.2 Reelect Louis Hughes as Director Management For For 5.3 Reelect Hans Maerki as Director Management For For 5.4 Reelect Michel de Rosen as Director Management For For 5.5 Reelect Michael Treschow as Director Management For For 5.6 Reelect Jacob Wallenberg as Director Management For For 5.7 Reelect Ying Yeh as Director Management For For 5.8 Reelect Hubertus von Gruenberg as Director Management For For 6 Ratify Ernst & Young AG as Auditors Management For For ABBOTT LABORATORIES Meeting Date:APR 27, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For Withhold 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Anti Gross-up Policy Shareholder Against For 8 Stock Retention/Holding Period Shareholder Against Against 9 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 10 Pro-rata Vesting of Equity Plans Shareholder Against For ACME PACKET, INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David B. Elsbree Management For For 2 Elect Director Patrick J. MeLampy Management For For 3 Elect Director Robert G. Ory Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For AETNA INC. Meeting Date:MAY 18, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Fernando Aguirre Management For For 2 Elect Director Mark T. Bertolini Management For For 3 Elect Director Frank M. Clark Management For For 4 Elect Director Betsy Z. Cohen Management For For 5 Elect Director Molly J. Coye Management For Against 6 Elect Director Roger N. Farah Management For For 7 Elect Director Barbara Hackman Franklin Management For For 8 Elect Director Jeffrey E. Garten Management For For 9 Elect Director Ellen M. Hancock Management For For 10 Elect Director Richard J. Harrington Management For For 11 Elect Director Edward J. Ludwig Management For For 12 Elect Director Joseph P. Newhouse Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide for Cumulative Voting Shareholder Against Against 16 Report on Political Contributions Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 07, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel P. Amos Management For For 2 Elect Director John Shelby Amos, II Management For For 3 Elect Director Paul S. Amos, II Management For For 4 Elect Director Kriss Cloninger, III Management For Against 5 Elect Director Elizabeth J. Hudson Management For For 6 Elect Director Douglas W. Johnson Management For For 7 Elect Director Robert B. Johnson Management For For 8 Elect Director Charles B. Knapp Management For For 9 Elect Director E. Stephen Purdom Management For For 10 Elect Director Barbara K. Rimer Management For For 11 Elect Director Marvin R. Schuster Management For For 12 Elect Director Melvin T. Stith Management For For 13 Elect Director David Gary Thompson Management For For 14 Elect Director Takuro Yoshida Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For 17 Amend Executive Incentive Bonus Plan Management For For 18 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 21, 2012 Record Date:JAN 23, 2012 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert J. Herbold Management For For 2 Elect Director Koh Boon Hwee Management For For 3 Elect Director William P. Sullivan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AIR FRANCE KLM Meeting Date:JUL 07, 2011 Record Date:JUN 02, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:AF Security ID:009119108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions and Acknowledge Ongoing Transactions Management For For 5 Reelect Pierre-Henri Gourgeon as Director Management For For 6 Elect Jaap de Hoop Scheffer as Director Management For Against 7 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 8 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 120 Million Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 11 Authorize Capitalization of Reserves of Up to EUR 120 Million for Bonus Issue or Increase in Par Value Management For For 12 Approve Employee Stock Purchase Plan Management For Against 13 Change Fiscal Year End and Amend Article 31 of Bylaws Accordingly Management For For 14 Amend Article 9.3 and 9.4 of Bylaws Re: Shares and Shareholders Identification Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For AIR FRANCE KLM Meeting Date:MAY 31, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:AF Security ID:009119108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Ratify Appointment of Alexandre de Juniac as Director Management For Against 6 Reelect Leo Van Wijk as Director Management For Against 7 Reelect Cornelis J.A Van Lede as Director Management For Against 8 Reelect Jean-Francois Dehecq as Director Management For Against 9 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 26, 2012 Record Date:NOV 30, 2011 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mario L. Baeza Management For For 2 Elect Director Susan K. Carter Management For For 3 Elect Director John E. McGlade Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALASKA AIR GROUP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William S. Ayer Management For For 2 Elect Director Patricia M. Bedient Management For For 3 Elect Director Marion C. Blakey Management For For 4 Elect Director Phyllis J. Campbell Management For For 5 Elect Director Jessie J. Knight, Jr. Management For For 6 Elect Director R. Marc Langland Management For For 7 Elect Director Dennis F. Madsen Management For For 8 Elect Director Byron I. Mallott Management For For 9 Elect Director J. Kenneth Thompson Management For For 10 Elect Director Bradley D. Tilden Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Stock Retention Shareholder Against Against ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 05, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Charles W. Pollard Management For For 1.6 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David E.I. Pyott Management For For 2 Elect Director Herbert W. Boyer, Ph.D. Management For For 3 Elect Director Deborah Dunsire, M.D. Management For For 4 Elect Director Michael R. Gallagher Management For For 5 Elect Director Dawn Hudson Management For For 6 Elect Director Robert A. Ingram Management For For 7 Elect Director Trevor M. Jones, Ph.D. Management For For 8 Elect Director Louis J. Lavigne, Jr. Management For For 9 Elect Director Russell T. Ray Management For For 10 Elect Director Stephen J. Ryan, M.D. Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Meeting Date:JUN 15, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:MDRX Security ID:01988P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul M. Black Management For For 1.2 Elect Director Dennis H. Chookaszian Management For Withhold 1.3 Elect Director Robert J. Cindrich Management For For 1.4 Elect Director Marcel L. 'Gus' Gamache - DO NOT VOTE Management None None 1.5 Elect Director Philip D. Green Management For Withhold 1.6 Elect Director Michael J. Kluger Management For Withhold 1.7 Elect Director Glen E. Tullman Management For Withhold 1.8 Elect Director Stuart L. Bascomb Management For For 1.9 Elect Director David D. Stevens Management For For 1.10 Elect Director Ralph H. 'Randy' Thurman Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For AMAZON.COM, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jeffrey P. Bezos Management For For 2 Elect Director Tom A. Alberg Management For For 3 Elect Director John Seely Brown Management For For 4 Elect Director William B. Gordon Management For For 5 Elect Director Jamie S. Gorelick Management For For 6 Elect Director Blake G. Krikorian Management For For 7 Elect Director Alain Monie Management For For 8 Elect Director Jonathan J. Rubinstein Management For For 9 Elect Director Thomas O. Ryder Management For Against 10 Elect Director Patricia Q. Stonesifer Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Report on Climate Change Shareholder Against Against 14 Report on Political Contributions Shareholder Against For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 25, 2012 Record Date:APR 13, 2012 Meeting Type:SPECIAL Ticker:AMXL Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors for Series L Shares Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For AMERICAN EXPRESS COMPANY Meeting Date:APR 30, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Barshefsky Management For Withhold 1.2 Elect Director U.M. Burns Management For For 1.3 Elect Director K.I. Chenault Management For For 1.4 Elect Director P. Chernin Management For For 1.5 Elect Director T.J. Leonsis Management For Withhold 1.6 Elect Director J. Leschly Management For For 1.7 Elect Director R.C. Levin Management For For 1.8 Elect Director R.A. McGinn Management For For 1.9 Elect Director E.D. Miller Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.D. Walter Management For For 1.12 Director R.A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide for Cumulative Voting Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:NOV 29, 2011 Record Date:OCT 03, 2011 Meeting Type:SPECIAL Ticker:AMT Security ID:029912201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization Plan Management For For 2 Adjourn Meeting Management For For AMERICAN TOWER CORPORATION Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Raymond P. Dolan Management For For 2 Elect Director Ronald M. Dykes Management For For 3 Elect Director Carolyn F. Katz Management For For 4 Elect Director Gustavo Lara Cantu Management For For 5 Elect Director Joann A. Reed Management For For 6 Elect Director Pamela D.A. Reeve Management For For 7 Elect Director David E. Sharbutt Management For For 8 Elect Director James D. Taiclet, Jr. Management For For 9 Elect Director Samme L. Thompson Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Stock Retention/Holding Period Shareholder Against Against AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen P. Adik Management For For 2 Elect Director Martha Clark Goss Management For For 3 Elect Director Julie A. Dobson Management For For 4 Elect Director Richard R. Grigg Management For For 5 Elect Director Julia L. Johnson Management For For 6 Elect Director George MacKenzie Management For For 7 Elect Director William J. Marrazzo Management For For 8 Elect Director Jeffry E. Sterba Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Adopt Policy on Bonus Banking Shareholder Against Against AMGEN INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David Baltimore Management For For 2 Elect Director Frank J. Biondi, Jr. Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Francois De Carbonnel Management For For 5 Elect Director Vance D. Coffman Management For For 6 Elect Director Rebecca M. Henderson Management For For 7 Elect Director Frank C. Herringer Management For Against 8 Elect Director Tyler Jacks Management For For 9 Elect Director Gilbert S. Omenn Management For For 10 Elect Director Judith C. Pelham Management For For 11 Elect Director J. Paul Reason Management For Against 12 Elect Director Leonard D. Schaeffer Management For Against 13 Elect Director Kevin W. Sharer Management For For 14 Elect Director Ronald D. Sugar Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Limit CEO to Serving on only One Other Board Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin P. Chilton Management For For 2 Elect Director Luke R. Corbett Management For For 3 Elect Director H. Paulett Eberhart Management For For 4 Elect Director Peter J. Fluor Management For For 5 Elect Director Richard L. George Management For For 6 Elect Director Preston M. Geren, III Management For For 7 Elect Director Charles W. Goodyear Management For For 8 Elect Director John R. Gordon Management For For 9 Elect Director James T. Hackett Management For For 10 Elect Director Eric D. Mullins Management For For 11 Elect Director Paula Rosput Reynolds Management For For 12 Elect Director R. A. Walker Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against Against 17 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against 18 Pro-rata Vesting of Equity Awards Shareholder Against Against 19 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 23, 2012 Record Date:DEC 27, 2011 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William V. Campbell Management For For 1.2 Elect Director Timothy D. Cook Management For For 1.3 Elect Director Millard S. Drexler Management For Withhold 1.4 Elect Director Al Gore Management For Withhold 1.5 Elect Director Robert A. Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur D. Levinson Management For Withhold 1.8 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Conflict of Interest Report Shareholder Against Against 5 Advisory Vote to Ratify Directors' Compensation Shareholder Against Against 6 Report on Political Contributions Shareholder Against For 7 Require a Majority Vote for the Election of Directors Shareholder Against For ARKANSAS BEST CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For For 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Robert A. Young, III Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTODESK, INC. Meeting Date:JAN 06, 2012 Record Date:NOV 07, 2011 Meeting Type:SPECIAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Omnibus Stock Plan Management For For 2 Approve Non-Employee Director Omnibus Stock Plan Management For For AUTODESK, INC. Meeting Date:JUN 07, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carl Bass Management For For 2 Elect Director Crawford W. Beveridge Management For For 3 Elect Director J. Hallam Dawson Management For For 4 Elect Director Per-Kristian Halvorsen Management For For 5 Elect Director Mary T. McDowell Management For Against 6 Elect Director Lorrie M. Norrington Management For For 7 Elect Director Charles J. Robel Management For For 8 Elect Director Stacy J. Smith Management For For 9 Elect Director Steven M. West Management For Against 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 08, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory D. Brenneman Management For For 1.2 Elect Director Leslie A. Brun Management For For 1.3 Elect Director Gary C. Butler Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Eric C. Fast Management For For 1.6 Elect Director Linda R. Gooden Management For For 1.7 Elect Director R. Glenn Hubbard Management For For 1.8 Elect Director John P. Jones Management For For 1.9 Elect Director Enrique T. Salem Management For For 1.10 Elect Director Gregory L. Summe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AVERY DENNISON CORPORATION Meeting Date:APR 26, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:AVY Security ID:053611109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John T. Cardis Management For For 2 Elect Director David E. I. Pyott Management For Against 3 Elect Director Dean A. Scarborough Management For For 4 Elect Director Julia A. Stewart Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For BAXTER INTERNATIONAL INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James R. Gavin, III Management For For 2 Elect Director Peter S. Hellman Management For For 3 Elect Director K. J. Storm Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Shareholder For For 7 Reduce Supermajority Vote Requirement Shareholder For For BERKSHIRE HATHAWAY INC. Meeting Date:MAY 05, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Donald R. Keough Management For For 1.10 Elect Director Thomas S. Murphy Management For For 1.11 Elect Director Ronald L. Olson Management For For 1.12 Elect Director Walter Scott, Jr. Management For For 2 Adopt Policy on Succession Planning Shareholder Against For BIOGEN IDEC INC. Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Caroline D. Dorsa Management For For 2 Elect Director Stelios Papadopoulos Management For For 3 Elect Director George A. Scangos Management For For 4 Elect Director Lynn Schenk Management For For 5 Elect Director Alexander J. Denner Management For For 6 Elect Director Nancy L. Leaming Management For For 7 Elect Director Richard C. Mulligan Management For For 8 Elect Director Robert W. Pangia Management For For 9 Elect Director Brian S. Posner Management For For 10 Elect Director Eric K. Rowinsky Management For For 11 Elect Director Stephen A. Sherwin Management For For 12 Elect Director William D. Young Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 16 Provide Right to Call Special Meeting Management For For BLACKROCK, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William S. Demchak Management For For 2 Elect Director Laurence D. Fink Management For For 3 Elect Director Robert S. Kapito Management For For 4 Elect Director Thomas H. O'Brien Management For For 5 Elect Director Ivan G. Seidenberg Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis O. Bonanno Management For For 2 Elect Director Alexis P. Michas Management For For 3 Elect Director Richard O. Schaum Management For For 4 Elect Director Thomas T. Stallkamp Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BUNGE LIMITED Meeting Date:MAY 25, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Francis Coppinger as Director Management For For 1.2 Elect Alberto Weisser as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For C.H. ROBINSON WORLDWIDE, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CHRW Security ID:12541W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David W. MacLennan Management For For 2 Elect Director James B. Stake Management For For 3 Elect Director John P. Wiehoff Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Management For For 6 Ratify Auditors Management For For CANADIAN NATIONAL RAILWAY COMPANY Meeting Date:APR 24, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:CNR Security ID:136375102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Armellino Management For For 1.2 Elect Director A. Charles Baillie Management For For 1.3 Elect Director Hugh J. Bolton Management For For 1.4 Elect Director Donald J. Carty Management For For 1.5 Elect Director Gordon D. Giffin Management For For 1.6 Elect Director Edith E. Holiday Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Denis Losier Management For For 1.9 Elect Director Edward C. Lumley Management For For 1.10 Elect Director David G.A. McLean Management For For 1.11 Elect Director Claude Mongeau Management For For 1.12 Elect Director James E. O'Connor Management For For 1.13 Elect Director Robert Pace Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:PROXY CONTEST Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 2 Advisory Vote on Executive Compensation Approach Management For Did Not Vote 3.1 Elect Director John E. Cleghorn Management For Did Not Vote 3.2 Elect Director Tim W. Faithfull Management For Did Not Vote 3.3 Elect Director Richard L. George Management For Did Not Vote 3.4 Elect Director Frederic J. Green Management For Did Not Vote 3.5 Elect Director Edmond L. Harris Management For Did Not Vote 3.6 Elect Director Krystyna T. Hoeg Management For Did Not Vote 3.7 Elect Director Tony L. Ingram Management For Did Not Vote 3.8 Elect Director Richard C. Kelly Management For Did Not Vote 3.9 Elect Director Hon. John P. Manley Management For Did Not Vote 3.10 Elect Director Linda J. Morgan Management For Did Not Vote 3.11 Elect Director Madeleine Paquin Management For Did Not Vote 3.12 Elect Director Michael E.J. Phelps Management For Did Not Vote 3.13 Elect Director Roger Phillips Management For Did Not Vote 3.14 Elect Director David W. Raisbeck Management For Did Not Vote 3.15 Elect Director Hartley T. Richardson Management For Did Not Vote 3.16 Elect Director William A. Ackman Management For Did Not Vote 3.17 Elect Shareholder Nominee Gary F. Colter Shareholder Withhold Did Not Vote 3.18 Elect Shareholder Nominee Paul G. Haggis Shareholder Withhold Did Not Vote 3.19 Elect Shareholder Nominee Paul C. Hilal Shareholder Withhold Did Not Vote 3.20 Elect Shareholder Nominee Rebecca MacDonald Shareholder Withhold Did Not Vote 3.21 Elect Shareholder Nominee Anthony R. Melman Shareholder Withhold Did Not Vote 3.22 Elect Shareholder Nominee Stephen C. Tobias Shareholder Withhold Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1 Ratify Deloitte & Touche LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management Against For 3.1 Elect Director William A. Ackman Shareholder For For 3.2 Elect Director Gary F. Colter Shareholder For For 3.3 Elect Director Paul G. Haggis Shareholder For For 3.4 Elect Director Paul C. Hilal Shareholder For For 3.5 Elect Director Rebecca MacDonald Shareholder For For 3.6 Elect Director Anthony R. Melman Shareholder For For 3.7 Elect Director Stephen C. Tobias Shareholder For For 3.8 Elect Director John E. Cleghorn Shareholder Withhold Withhold 3.9 Elect Director Tim W. Faithful Shareholder Withhold Withhold 3.10 Elect Director Richard L. George Shareholder Withhold For 3.11 Elect Director Frederic J. Green Shareholder Withhold Withhold 3.12 Elect Director Edmond L. Harris Shareholder Withhold Withhold 3.13 Elect Director Krystyna T. Hoeg Shareholder Withhold For 3.14 Elect Director Tony L. Ingram Shareholder Withhold Withhold 3.15 Elect Director Richard C. Kelly Shareholder Withhold For 3.16 Elect Director Hon. John P. Manley Shareholder Withhold For 3.17 Elect Director Linda J. Morgan Shareholder Withhold For 3.18 Elect Director Madeleine Paquin Shareholder Withhold Withhold 3.19 Elect Director Michael E.J. Phelps Shareholder Withhold Withhold 3.20 Elect Director Roger Phillips Shareholder Withhold Withhold 3.21 Elect Director David W. Raisbeck Shareholder Withhold For 3.22 Elect Director Hartley T. Richardson Shareholder Withhold For CARDINAL HEALTH, INC. Meeting Date:NOV 02, 2011 Record Date:SEP 06, 2011 Meeting Type:ANNUAL Ticker:CAH Security ID:14149Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Colleen F. Arnold Management For For 2 Elect Director George S. Barrett Management For For 3 Elect Director Glenn A. Britt Management For For 4 Elect Director Carrie S. Cox Management For For 5 Elect Director Calvin Darden Management For For 6 Elect Director Bruce L. Downey Management For For 7 Elect Director John F. Finn Management For For 8 Elect Director Gregory B. Kenny Management For For 9 Elect Director David P. King Management For For 10 Elect Director Richard C. Notebaert Management For For 11 Elect Director David W. Raisbeck Management For For 12 Elect Director Jean G. Spaulding Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Advisory Vote on Say on Pay Frequency Management One Year One Year 17 Require Independent Board Chairman Shareholder Against For CAREFUSION CORPORATION Meeting Date:NOV 02, 2011 Record Date:SEP 06, 2011 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jacqueline B. Kosecoff, Ph.D. Management For For 2 Elect Director Michael D. O'Halleran Management For For 3 Elect Director Robert P. Wayman Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management One Year One Year CARNIVAL CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 13, 2012 Meeting Type:ANNUAL Ticker:CCL Security ID:143658300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Micky Arison As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 2 Reelect Jonathon Band As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 3 Reelect Robert H. Dickinson As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 4 Reelect Arnold W. Donald As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 5 Reelect Pier Luigi Foschi As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 6 Reelect Howard S. Frank As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 7 Reelect Richard J. Glasier As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 8 Reelect Debra Kelly-Ennis As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 9 Reelect Modesto A. Maidique As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 10 Reelect Sir John Parker As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 11 Reelect Peter G. Ratcliffe As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 12 Reelect Stuart Subotnick As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 13 Reelect Laura Weil As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 14 Reelect Randall J. Weisenburger As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 15 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation Management For For 16 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc Management For For 17 Receive The UK Accounts And Reports Of The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Approve Remuneration of Executive Directors Management For For 20 Authorize Issue of Equity with Pre-emptive Rights Management For For 21 Authorize Issue of Equity without Pre-emptive Rights Management For For 22 Authorize Shares for Market Purchase Management For For 23 Report on Political Contributions Shareholder Against For CATERPILLAR INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Eugene V. Fife Management For For 1.4 Elect Director Juan Gallardo Management For For 1.5 Elect Director David R. Goode Management For For 1.6 Elect Director Jesse J. Greene, Jr. Management For For 1.7 Elect Director Jon M. Huntsman, Jr. Management For For 1.8 Elect Director Peter A. Magowan Management For For 1.9 Elect Director Dennis A. Muilenburg Management For For 1.10 Elect Director Douglas R. Oberhelman Management For For 1.11 Elect Director William A. Osborn Management For For 1.12 Elect Director Charles D. Powell Management For For 1.13 Elect Director Edward B. Rust, Jr. Management For For 1.14 Elect Director Susan C. Schwab Management For For 1.15 Elect Director Joshua I. Smith Management For For 1.16 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Advance Notice Provisions for Shareholder Proposals/Nominations Management For Against 6 Report on Political Contributions Shareholder Against Against 7 Require a Majority Vote for the Election of Directors Shareholder Against For 8 Review and Assess Human Rights Policies Shareholder Against Against 9 Provide Right to Act by Written Consent Shareholder Against For CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:CPW Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Management For For 2 Reelect External Directors Management For For 2a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against 3 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 4 Approve Compensation of Chairman/CEO Including Option Grant Management For Against 4a Indicate Personal Interest in Proposed Agenda Item Management None Against 5 Reauthorize Board Chairman to Serve as CEO Management For Against 5a Indicate Personal/Controlling Interest in Proposed Agenda Item Management None Against CISCO SYSTEMS, INC. Meeting Date:DEC 07, 2011 Record Date:OCT 10, 2011 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carol A. Bartz Management For For 2 Elect Director M. Michele Burns Management For For 3 Elect Director Michael D. Capellas Management For For 4 Elect Director Larry R. Carter Management For For 5 Elect Director John T. Chambers Management For For 6 Elect Director Brian L. Halla Management For For 7 Elect Director John L. Hennessy Management For For 8 Elect Director Richard M. Kovacevich Management For For 9 Elect Director Roderick C. McGeary Management For For 10 Elect Director Arun Sarin Management For For 11 Elect Director Steven M. West Management For For 12 Elect Director Jerry Yang Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Advisory Vote on Say on Pay Frequency Management One Year One Year 16 Ratify Auditors Management For For 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against 18 Report on Internet Fragmentation Shareholder Against Against 19 Stock Retention/Holding Period Shareholder Against Against CITRIX SYSTEMS, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas F. Bogan Management For For 2 Elect Director Nanci E. Caldwell Management For For 3 Elect Director Gary E. Morin Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 08, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Irving W. Bailey, II Management For For 2 Elect Director David J. Barram Management For Against 3 Elect Director Stephen L. Baum Management For Against 4 Elect Director Erik Brynjolfsson Management For For 5 Elect Director Rodney F. Chase Management For Against 6 Elect Director Judith R. Haberkorn Management For For 7 Elect Director Michael W. Laphen Management For For 8 Elect Director F. Warren McFarlan Management For For 9 Elect Director Chong Sup Park Management For For 10 Elect Director Thomas H. Patrick Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Approve Omnibus Stock Plan Management For For 14 Ratify Auditors Management For For CONOCOPHILLIPS Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard L. Armitage Management For For 2 Elect Director Richard H. Auchinleck Management For For 3 Elect Director James E. Copeland, Jr. Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Ruth R. Harkin Management For For 6 Elect Director Ryan M. Lance Management For For 7 Elect Director Mohd H. Marican Management For For 8 Elect Director Harold W. McGraw, III Management For Against 9 Elect Director James J. Mulva Management For For 10 Elect Director Robert A. Niblock Management For For 11 Elect Director Harald J. Norvik Management For For 12 Elect Director William K. Reilly Management For For 13 Elect Director Victoria J. Tschinkel Management For For 14 Elect Director Kathryn C. Turner Management For Against 15 Elect Director William E. Wade, Jr. Management For Against 16 Ratify Auditors Management For Against 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 18 Adopt Policy to Address Coastal Louisiana Environmental Impacts Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 22 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against COVANCE INC. Meeting Date:MAY 08, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:CVD Security ID:222816100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Barchi Management For For 1.2 Elect Director Joseph C. Scodari Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Deferred Compensation Plan Management For For 4 Ratify Auditors Management For For 5 Report on Animal Welfare Act Violations Shareholder Against Against COVIDIEN PUBLIC LIMITED COMPANY Meeting Date:MAR 13, 2012 Record Date:JAN 12, 2012 Meeting Type:ANNUAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jose E. Almeida Management For For 2 Elect Director Craig Arnold Management For For 3 Elect Director Robert H. Brust Management For For 4 Elect Director John M. Connors, Jr Management For For 5 Elect Director Christopher J. Coughlin Management For For 6 Elect Director Timothy M. Donahue Management For For 7 Elect Director Randall J. Hogan, III Management For For 8 Elect Director Martin D. Madaus Management For For 9 Elect Director Dennis H. Reilley Management For For 10 Elect Director Joseph A. Zaccagnino Management For For 11 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Authorize Open-Market Purchases of Ordinary Shares Management For For 14 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For 15 Amend Articles of Association to Provide for Escheatment under U.S. Law Management For For 16 Amend Articles of Association to Allow Board to Declare Non-Cash Dividends Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against For DANAHER CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mortimer M. Caplin Management For For 2 Elect Director Donald J. Ehrlich Management For For 3 Elect Director Linda P. Hefner Management For For 4 Elect Director Teri List-Stoll Management For For 5 Elect Director Walter G. Lohr, Jr. Management For Against 6 Ratify Auditors Management For For 7 Increase Authorized Common Stock Management For For 8 Amend Executive Incentive Bonus Plan Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEERE & COMPANY Meeting Date:FEB 29, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Crandall C. Bowles Management For For 2 Elect Director Vance D. Coffman Management For For 3 Elect Director Charles O. Holliday, Jr. Management For For 4 Elect Director Dipak C. Jain Management For For 5 Elect Director Clayton M. Jones Management For For 6 Elect Director Joachim Milberg Management For For 7 Elect Director Richard B. Myers Management For For 8 Elect Director Thomas H. Patrick Management For For 9 Elect Director Sherry M. Smith Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Non-Employee Director Restricted Stock Plan Management For For 12 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 06, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For Withhold 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr Management For Withhold 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Report on Lobbying Payments and Policy Shareholder Against For ECOLAB INC. Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For ECOLAB INC. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie S. Biller Management For For 2 Elect Director Jerry A. Grundhofer Management For For 3 Elect Director Michael Larson Management For For 4 Elect Director Victoria J. Reich Management For For 5 Elect Director John J. Zillmer Management For For 6 Ratify Auditors Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Barbara J. McNeil Management For For 3 Elect Director Michael A. Mussallem Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For 7 Declassify the Board of Directors Shareholder None For 8 Reduce Supermajority Vote Requirement Shareholder Against For ELI LILLY AND COMPANY Meeting Date:APR 16, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director K. Baicker Management For For 2 Elect Director J. E. Fyrwald Management For For 3 Elect Director E. R. Marram Management For For 4 Elect Director D. R. Oberhelman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Reduce Supermajority Vote Requirement Management For For 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Shareholder Against Against 10 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against EMC CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael W. Brown Management For For 2 Elect Director Randolph L. Cowen Management For For 3 Elect Director Gail Deegan Management For For 4 Elect Director James S. DiStasio Management For For 5 Elect Director John R. Egan Management For For 6 Elect Director Edmund F. Kelly Management For For 7 Elect Director Windle B. Priem Management For For 8 Elect Director Paul Sagan Management For For 9 Elect Director David N. Strohm Management For For 10 Elect Director Joseph M. Tucci Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMERSON ELECTRIC CO. Meeting Date:FEB 07, 2012 Record Date:NOV 29, 2011 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Fernandez G. Management For For 1.2 Elect Director A.F. Golden Management For Withhold 1.3 Elect Director W.R. Johnson Management For For 1.4 Elect Director J.B. Menzer Management For For 1.5 Elect Director A.A. Busch, III Management For For 1.6 Elect Director R.I. Ridgway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Declassify the Board of Directors Shareholder Against For EQUIFAX INC. Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Copeland, Jr. Management For For 2 Elect Director Robert D. Daleo Management For For 3 Elect Director Walter W. Driver, Jr. Management For Against 4 Elect Director Mark L. Feidler Management For For 5 Elect Director L. Phillip Humann Management For Against 6 Elect Director Siri S. Marshall Management For For 7 Elect Director John A. McKinley Management For For 8 Elect Director Richard F. Smith Management For For 9 Elect Director Mark B. Templeton Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against EXPEDIA, INC. Meeting Date:DEC 06, 2011 Record Date:OCT 28, 2011 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Approve Reverse Stock Split Management For For 3 Approve Merger Agreement Management For For 4 Amend Certificate of Incorporation Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor Management For For 5.1 Elect Director A. George 'Skip' Battle Management For For 5.2 Elect Director Barry Diller Management For Withhold 5.3 Elect Director Jonathan L. Dolgen Management For For 5.4 Elect Director William R. Fitzgerald Management For For 5.5 Elect Director Craig A. Jacobson Management For For 5.6 Elect Director Victor A. Kaufman Management For For 5.7 Elect Director Peter M. Kern Management For For 5.8 Elect Director Dara Khosrowshahi Management For For 5.9 Elect Director John C. Malone Management For Withhold 5.10 Elect Director Jose A. Tazon Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management Three Years One Year EXPEDIA, INC. Meeting Date:JUN 05, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Barry Diller Management For Withhold 1.3 Elect Director Jonathan L. Dolgen Management For For 1.4 Elect Director William R. Fitzgerald Management For For 1.5 Elect Director Craig A. Jacobson Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Peter M. Kern Management For For 1.8 Elect Director Dara Khosrowshahi Management For For 1.9 Elect Director John C. Malone Management For For 1.10 Elect Director Jose A. Tazon Management For For 2 Ratify Auditors Management For For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mark A. Emmert Management For For 2 Elect Director R. Jordan Gates Management For Against 3 Elect Director Dan P. Kourkoumelis Management For For 4 Elect Director Michael J. Malone Management For For 5 Elect Director John W. Meisenbach Management For For 6 Elect Director Peter J. Rose Management For For 7 Elect Director James L. K. Wang Management For For 8 Elect Director Robert R. Wright Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Approve Stock Option Plan Management For For 11 Ratify Auditors Management For For 12 Require Independent Board Chairman Shareholder Against For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 30, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary G. Benanav Management For For 2 Elect Director Maura C. Breen Management For For 3 Elect Director William J. Delaney Management For For 4 Elect Director Nicholas J. Lahowchic Management For For 5 Elect Director Thomas P. Mac Mahon Management For For 6 Elect Director Frank Mergenthaler Management For For 7 Elect Director Woodrow A. Myers, Jr. Management For For 8 Elect Director John O. Parker, Jr. Management For For 9 Election Of Director: George Paz Management For For 10 Election Of Director: Myrtle S. Potter Management For For 11 Elect Director William L. Roper Management For For 12 Elect Director Samuel K. Skinner Management For For 13 Elect Director Seymour Sternberg Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Political Contributions Shareholder Against Against 17 Provide Right to Act by Written Consent Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director L.R. Faulkner Management For For 1.4 Elect Director J.S. Fishman Management For For 1.5 Elect Director H.H. Fore Management For For 1.6 Elect Director K.C. Frazier Management For For 1.7 Elect Director W.W. George Management For For 1.8 Elect Director S.J. Palmisano Management For For 1.9 Elect Director S.S. Reinemund Management For For 1.10 Elect Director R.W. Tillerson Management For For 1.11 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Political Contributions Shareholder Against Against 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For 8 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 9 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FIRST SOLAR, INC. Meeting Date:MAY 23, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Richard D. Chapman Management For For 1.3 Elect Director George A. Hambro Management For For 1.4 Elect Director Craig Kennedy Management For For 1.5 Elect Director James F. Nolan Management For For 1.6 Elect Director William J. Post Management For For 1.7 Elect Director J. Thomas Presby Management For For 1.8 Elect Director Paul H. Stebbins Management For For 1.9 Elect Director Michael Sweeney Management For Withhold 2 Ratify Auditors Management For For 3 Require a Majority Vote for the Election of Directors Shareholder Against For 4 Adopt Policy and Report on Board Diversity Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mike R. Bowlin Management For For 2 Elect Director Philip J. Burguieres Management For For 3 Elect Director Edward J. Mooney Management For For 4 Elect Director James M. Ringler Management For For 5 Ratify Auditors Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For FORD MOTOR COMPANY Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen G. Butler Management For For 2 Elect Director Kimberly A. Casiano Management For For 3 Elect Director Anthony F. Earley, Jr. Management For Against 4 Elect Director Edsel B. Ford II Management For Against 5 Elect Director William Clay Ford, Jr. Management For For 6 Elect Director Richard A. Gephardt Management For For 7 Elect Director James H. Hance, Jr. Management For For 8 Elect Director William W. Helman IV Management For For 9 Elect Director Irvine O. Hockaday, Jr. Management For For 10 Elect Director Jon M. Huntsman, Jr. Management For For 11 Elect Director Richard A. Manoogian Management For Against 12 Elect Director Ellen R. Marram Management For For 13 Elect Director Alan Mulally Management For For 14 Elect Director Homer A. Neal Management For For 15 Elect Director Gerald L. Shaheen Management For For 16 Elect Director John L. Thornton Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Provide for Cumulative Voting Shareholder Against Against 20 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For FORTINET, INC. Meeting Date:JUN 14, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chenming Hu Management For For 1.2 Elect Director Hong Liang Lu Management For For 1.3 Elect Director Ken Xie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORWARD AIR CORPORATION Meeting Date:MAY 07, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:FWRD Security ID:349853101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Allen Management For Withhold 1.2 Elect Director Bruce A. Campbell Management For For 1.3 Elect Director C. Robert Campbell Management For For 1.4 Elect Director C. John Langley, Jr. Management For For 1.5 Elect Director Tracy A. Leinbach Management For For 1.6 Elect Director Larry D. Leinweber Management For For 1.7 Elect Director G. Michael Lynch Management For For 1.8 Elect Director Ray A. Mundy Management For For 1.9 Elect Director Gary L. Paxton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 14, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Robert A. Day Management For For 1.4 Elect Director Gerald J. Ford Management For For 1.5 Elect Director H. Devon Graham, Jr. Management For For 1.6 Elect Director Charles C. Krulak Management For For 1.7 Elect Director Bobby Lee Lackey Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Dustan E. McCoy Management For For 1.10 Elect Director James R. Moffett Management For For 1.11 Elect Director B. M. Rankin, Jr. Management For Withhold 1.12 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary T. Barra Management For For 2 Elect Director Nicholas D. Chabraja Management For For 3 Elect Director James S. Crown Management For Against 4 Elect Director William P. Fricks Management For Against 5 Elect Director Jay L. Johnson Management For For 6 Elect Director James L. Jones Management For For 7 Elect Director Paul G. Kaminski Management For Against 8 Elect Director John M. Keane Management For For 9 Elect Director Lester L. Lyles Management For For 10 Elect Director Phebe N. Novakovic Management For For 11 Elect Director William A. Osborn Management For For 12 Elect Director Robert Walmsley Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Approve Omnibus Stock Plan Management For For 16 Review and Assess Human Rights Policies Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director James I. Cash, Jr. Management For For 3 Elect Director Ann M. Fudge Management For For 4 Elect Director Susan Hockfield Management For For 5 Elect Director Jeffrey R. Immelt Management For For 6 Elect Director Andrea Jung Management For For 7 Elect Director Alan G. Lafley Management For For 8 Elect Director Robert W. Lane Management For For 9 Elect Director Ralph S. Larsen Management For For 10 Elect Director Rochelle B. Lazarus Management For Against 11 Elect Director James J. Mulva Management For For 12 Elect Director Sam Nunn Management For For 13 Elect Director Roger S. Penske Management For Against 14 Elect Director Robert J. Swieringa Management For For 15 Elect Director James S. Tisch Management For For 16 Elect Director Douglas A. Warner, III Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Amend Omnibus Stock Plan Management For For 20 Approve Material Terms of Senior Officer Performance Goals Management For For 21 Provide for Cumulative Voting Shareholder Against Against 22 Phase Out Nuclear Activities Shareholder Against Against 23 Require Independent Board Chairman Shareholder Against For 24 Provide Right to Act by Written Consent Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel F. Akerson Management For For 2 Elect Director David Bonderman Management For For 3 Elect Director Erroll B. Davis, Jr. Management For For 4 Elect Director Stephen J. Girsky Management For For 5 Elect Director E. Neville Isdell Management For For 6 Elect Director Robert D. Krebs Management For For 7 Elect Director Philip A. Laskawy Management For For 8 Elect Director Kathryn V. Marinello Management For For 9 Elect Director James J. Mulva Management For For 10 Elect Director Patricia F. Russo Management For For 11 Elect Director Thomas M. Schoewe Management For For 12 Elect Director Carol M. Stephenson Management For For 13 Elect Director Theodore M. Solso Management For For 14 Elect Director Cynthia A. Telles Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director James M. Denny Management For For 1.4 Elect Director Carla A. Hills Management For For 1.5 Elect Director Kevin E. Lofton Management For For 1.6 Elect Director John W. Madigan Management For For 1.7 Elect Director John C. Martin Management For For 1.8 Elect Director Gordon E. Moore Management For For 1.9 Elect Director Nicholas G. Moore Management For For 1.10 Elect Director Richard J. Whitley Management For For 1.11 Elect Director Gayle E. Wilson Management For For 1.12 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For GOOGLE INC. Meeting Date:JUN 21, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Authorize a New Class of Common Stock Management For Against 4 Increase Authorized Common Stock Management For Against 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management For Against 6 Approve Omnibus Stock Plan Management For Against 7 Approve Omnibus Stock Plan Management For Against 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 10 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For HALLIBURTON COMPANY Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan M. Bennett Management For For 2 Elect Director James R. Boyd Management For For 3 Elect Director Milton Carroll Management For For 4 Elect Director Nance K. Dicciani Management For For 5 Elect Director Murry S. Gerber Management For For 6 Elect Director S. Malcolm Gillis Management For For 7 Elect Director Abdallah S. Jum'ah Management For For 8 Elect Director David J. Lesar Management For For 9 Elect Director Robert A. Malone Management For For 10 Elect Director J. Landis Martin Management For Against 11 Elect Director Debra L. Reed Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For For HANSEN NATURAL CORPORATION Meeting Date:JAN 05, 2012 Record Date:NOV 28, 2011 Meeting Type:SPECIAL Ticker:HANS Security ID:411310105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name Management For For 2 Increase Authorized Common Stock Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 28, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Martha F. Brooks Management For For 1.5 Elect Director George H. Conrades Management For Withhold 1.6 Elect Director Donald A. James Management For Withhold 1.7 Elect Director Sara L. Levinson Management For For 1.8 Elect Director N. Thomas Linebarger Management For Withhold 1.9 Elect Director George L. Miles, Jr. Management For Withhold 1.10 Elect Director James A. Norling Management For For 1.11 Elect Director Keith E. Wandell Management For For 1.12 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against HEARTLAND EXPRESS, INC. Meeting Date:JUL 11, 2011 Record Date:JUN 08, 2011 Meeting Type:SPECIAL Ticker:HTLD Security ID:422347104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Restricted Stock Plan Management For For HEARTLAND EXPRESS, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:HTLD Security ID:422347104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Gerdin Management For For 1.2 Elect Director Richard O. Jacobson Management For Withhold 1.3 Elect Director Benjamin J. Allen Management For For 1.4 Elect Director Lawrence D. Crouse Management For For 1.5 Elect Director James G. Pratt Management For For 1.6 Elect Director Tahira K. Hira Management For For 2 Ratify Auditors Management For For HENRY SCHEIN, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley M. Bergman Management For For 1.2 Elect Director Gerald A. Benjamin Management For For 1.3 Elect Director James P. Breslawski Management For For 1.4 Elect Director Mark E. Mlotek Management For For 1.5 Elect Director Steven Paladino Management For Withhold 1.6 Elect Director Barry J. Alperin Management For For 1.7 Elect Director Paul Brons Management For For 1.8 Elect Director Donald J. Kabat Management For For 1.9 Elect Director Philip A. Laskawy Management For Withhold 1.10 Elect Director Karyn Mashima Management For For 1.11 Elect Director Norman S. Matthews Management For For 1.12 Elect Director Bradley T. Sheares Management For For 1.13 Elect Director Louis W. Sullivan Management For For 2 Approve Elimination of Plurality Voting in the Election of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 21, 2012 Record Date:JAN 23, 2012 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Marc L. Andreessen Management For Against 2 Elect Director Shumeet Banerji Management For For 3 Elect Director Rajiv L. Gupta Management For Against 4 Elect Director John H. Hammergren Management For Against 5 Elect Director Raymond. J. Lane Management For For 6 Elect Director Ann M. Livermore Management For For 7 Elect Director G. M. Reiner Management For For 8 Elect Director Patricia. F. Russo Management For For 9 Elect Director G. Kennedy Thompson Management For Against 10 Elect Director Margaret C. Whitman Management For For 11 Elect Director Ralph. V. Whitworth Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 14 Adopt Retention Ratio for Executives Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 06, 2012 Record Date:DEC 30, 2011 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For Withhold 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Katherine S. Napier Management For For 1.6 Elect Director Joanne C. Smith Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HOSPIRA, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Barbara L. Bowles Management For For 2 Elect Director Roger W. Hale Management For For 3 Elect Director John C. Staley Management For For 4 Elect Director William G. Dempsey Management For For 5 Provide Right to Call Special Meeting Management For For 6 Declassify the Board of Directors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Ratify Auditors Management For For HSN, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:HSNI Security ID:404303109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick Bousquet-Chavanne Management For For 1.2 Elect Director Michael C. Boyd Management For For 1.3 Elect Director William Costello Management For For 1.4 Elect Director James M. Follo Management For For 1.5 Elect Director Mindy Grossman Management For For 1.6 Elect Director Stephanie Kugelman Management For For 1.7 Elect Director Arthur C. Martinez Management For For 1.8 Elect Director Thomas J. McInerney Management For Withhold 1.9 Elect Director John B. (Jay) Morse, Jr. Management For For 2 Ratify Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Miller Management For For 1.2 Elect Director C. Michael Petters Management For For 1.3 Elect Director Karl M. von der Heyden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Approve Bundled Compensation Plans Management For For IAC/INTERACTIVECORP Meeting Date:JUN 20, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL Ticker:IACI Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory R. Blatt Management For Withhold 1.2 Elect Director Edgar Bronfman, Jr. Management For For 1.3 Elect Director Chelsea Clinton Management For For 1.4 Elect Director Sonali De Rycker Management For For 1.5 Elect Director Barry Diller Management For Withhold 1.6 Elect Director Michael D. Eisner Management For For 1.7 Elect Director Victor A. Kaufman Management For For 1.8 Elect Director Donald R. Keough Management For For 1.9 Elect Director Bryan Lourd Management For Withhold 1.10 Elect Director Arthur C. Martinez Management For For 1.11 Elect Director David Rosenblatt Management For For 1.12 Elect Director Alan G. Spoon Management For Withhold 1.13 Elect Director Alexander von Furstenberg Management For For 1.14 Elect Director Richard F. Zannino Management For Withhold 2 Ratify Auditors Management For For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel J. Brutto Management For For 2 Elect Director Susan Crown Management For For 3 Elect Director Don H. Davis, Jr. Management For For 4 Elect Director James W. Griffith Management For For 5 Elect Director Robert C. McCormack Management For For 6 Elect Director Robert S. Morrison Management For For 7 Elect Director James A. Skinner Management For For 8 Elect Director David B. Smith, Jr. Management For For 9 Elect Director David B. Speer Management For For 10 Elect Director Pamela B. Strobel Management For For 11 Elect Director Kevin M. Warren Management For For 12 Elect Director Anre D. Williams Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:APR 18, 2012 Record Date:MAR 08, 2012 Meeting Type:PROXY CONTEST Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director A. Blaine Bowman Management For For 1.2 Elect Director Karin Eastham Management For For 1.3 Elect Director Jay T. Flatley Management For For 1.4 Elect Director William H. Rastetter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Change Size of Board of Directors from Nine to Eleven Shareholder Against Against 5 Amend Bylaws to Authorize Only Stockholders to Fill Newly Created Directorships Shareholder Against Against 6.1 Elect Shareholder Nominee Earl (Duke) Collier, Jr. Shareholder Withhold Withhold 6.2 Elect Shareholder Nominee David Dodd Shareholder Withhold Withhold 7 Repeal Any Bylaws Amendments Adopted after April 22, 2010 Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Bary Bailey Shareholder For Did Not Vote 1.2 Elect Director Dwight Crane Shareholder For Did Not Vote 1.3 Elect Director Michael Griffith Shareholder For Did Not Vote 1.4 Elect Director Jay Hunt Shareholder For Did Not Vote 2 Ratify Auditors Management None Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 4 Change Size of Board of Directors from Nine to Eleven Shareholder For Did Not Vote 5 Amend Bylaws to Authorize Only Stockholders to Fill Newly Created Directorships Shareholder For Did Not Vote 6.1 Elect Shareholder Nominee Earl (Duke) Collier, Jr. Shareholder For Did Not Vote 6.2 Elect Shareholder Nominee David Dodd Shareholder For Did Not Vote 7 Repeal Any Bylaws Amendments Adopted after April 22, 2010 Shareholder For Did Not Vote INFORMATICA CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sohaib Abbasi Management For For 2 Elect Director Geoffrey W. Squire Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INGERSOLL-RAND PLC Meeting Date:JUN 07, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:IR Security ID:G47791101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ann C. Berzin Management For For 2 Elect Director John Bruton Management For For 3 Elect Director Jared L. Cohon Management For For 4 Elect Director Gary D. Forsee Management For For 5 Elect Director Peter C. Godsoe Management For For 6 Elect Director Edward E. Hagenlocker Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director Michael W. Lamach Management For For 9 Elect Director Theodore E. Martin Management For For 10 Elect Director Richard J. Swift Management For For 11 Elect Director Tony L. White Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For INTEL CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charlene Barshefsky Management For Against 2 Elect Director Andy D. Bryant Management For For 3 Elect Director Susan L. Decker Management For For 4 Elect Director John J. Donahoe Management For For 5 Elect Director Reed E. Hundt Management For For 6 Elect Director Paul S. Otellini Management For For 7 Elect Director James D. Plummer Management For For 8 Elect Director David S. Pottruck Management For For 9 Elect Director Frank D. Yeary Management For For 10 Elect Director David B. Yoffie Management For Against 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alain J.P. Belda Management For Against 2 Elect Director William R. Brody Management For For 3 Elect Director Kenneth I. Chenault Management For For 4 Elect Director Michael L. Eskew Management For Against 5 Elect Director David N. Farr Management For For 6 Elect Director Shirley Ann Jackson Management For For 7 Elect Director Andrew N. Liveris Management For Against 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director Samuel J. Palmisano Management For For 11 Elect Director Virginia M. Rometty Management For For 12 Elect Director Joan E. Spero Management For For 13 Elect Director Sidney Taurel Management For For 14 Elect Director Lorenzo H. Zambrano Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against 18 Report on Political Contributions Shareholder Against Against 19 Report on Lobbying Expenses Shareholder Against Against INTERNATIONAL POWER PLC Meeting Date:MAY 15, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:IPR Security ID:G4890M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Dirk Beeuwsaert as Director Management For Abstain 3 Re-elect Sir Neville Simms as Director Management For Against 4 Re-elect Bernard Attali as Director Management For For 5 Re-elect Tony Isaac as Director Management For For 6 Re-elect David Weston as Director Management For For 7 Re-elect Sir Rob Young as Director Management For For 8 Re-elect Michael Zaoui as Director Management For For 9 Re-elect Gerard Mestrallet as Director Management For For 10 Re-elect Jean-Francois Cirelli as Director Management For For 11 Elect Isabelle Kocher as Director Management For For 12 Re-elect Philip Cox as Director Management For For 13 Re-elect Guy Richelle as Director Management For For 14 Elect Geert Peeters as Director Management For For 15 Approve Final Dividend Management For For 16 Appoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 17 Approve Remuneration Report Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Approve 2012 Performance Share Plan Management For Against 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INTERNATIONAL POWER PLC Meeting Date:JUN 07, 2012 Record Date:JUN 01, 2012 Meeting Type:SPECIAL Ticker:IPR Security ID:G4890M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of International Power plc by Electrabel S.A. Management For For 2 Authorise Off-Market Purchase of Deferred Shares Management For For INTERNATIONAL POWER PLC Meeting Date:JUN 07, 2012 Record Date:JUN 01, 2012 Meeting Type:COURT Ticker:IPR Security ID:G4890M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For INTERVAL LEISURE GROUP, INC. Meeting Date:MAY 29, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:IILG Security ID:46113M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig M. Nash Management For For 1.2 Elect Director Gregory R. Blatt Management For Withhold 1.3 Elect Director David Flowers Management For For 1.4 Elect Director Gary S. Howard Management For For 1.5 Elect Director Lewis J. Korman Management For For 1.6 Elect Director Thomas J. Kuhn Management For For 1.7 Elect Director Thomas J. McInerney Management For For 1.8 Elect Director Thomas P. Murphy, Jr. Management For For 1.9 Elect Director Avy H. Stein Management For For 2 Ratify Auditors Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 19, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary S. Guthart Management For For 2 Elect Director Mark J. Rubash Management For For 3 Elect Director Lonnie M. Smith Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For 7 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary Sue Coleman Management For For 2 Elect Director James G. Cullen Management For For 3 Elect Director Ian E.l. Davis Management For For 4 Elect Director Alex Gorsky Management For For 5 Elect Director Michael M.e. Johns Management For For 6 Elect Director Susan L. Lindquist Management For For 7 Elect Director Anne M. Mulcahy Management For Against 8 Elect Director Leo F. Mullin Management For For 9 Elect Director William D. Perez Management For For 10 Elect Director Charles Prince Management For Against 11 Elect Director David Satcher Management For For 12 Elect Director William C. Weldon Management For For 13 Elect Director Ronald A. Williams Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Omnibus Stock Plan Management For For 16 Ratify Auditors Management For For 17 Require Independent Board Chairman Shareholder Against For 18 Require Shareholder Vote to Approve Political Contributions Shareholder Against Against 19 Adopt Animal-Free Training Methods Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 25, 2012 Record Date:NOV 17, 2011 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis W. Archer Management For For 1.2 Elect Director Mark P. Vergnano Management For For 1.3 Elect Director Richard Goodman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Declassify the Board of Directors Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James A. Bell Management For For 2 Elect Director Crandall C. Bowles Management For For 3 Elect Director Stephen B. Burke Management For For 4 Elect Director David M. Cote Management For For 5 Elect Director James S. Crown Management For For 6 Elect Director James Dimon Management For For 7 Elect Director Timothy P. Flynn Management For For 8 Elect Director Ellen V. Futter Management For Against 9 Elect Director Laban P. Jackson, Jr. Management For For 10 Elect Director Lee R. Raymond Management For For 11 Elect Director William C. Weldon Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Affirm Political Non-Partisanship Shareholder Against Against 15 Require Independent Board Chairman Shareholder Against For 16 Report on Loan Modifications Shareholder Against Against 17 Report on Political Contributions Shareholder Against Against 18 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 19 Provide Right to Act by Written Consent Shareholder Against For 20 Stock Retention Shareholder Against Against LIVE NATION ENTERTAINMENT, INC. Meeting Date:JUN 08, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:LYV Security ID:538034109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Dolan Management For Withhold 1.2 Elect Director Ariel Emanuel Management For For 1.3 Elect Director Gregory B. Maffei Management For Withhold 1.4 Elect Director Randall T. Mays Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For LOCKHEED MARTIN CORPORATION Meeting Date:APR 26, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nolan D. Archibald Management For Against 2 Elect Director Rosalind G. Brewer Management For For 3 Elect Director David B. Burritt Management For Against 4 Elect Director James O. Ellis, Jr. Management For For 5 Elect Director Thomas J. Falk Management For For 6 Elect Director Gwendolyn S. King Management For For 7 Elect Director James M. Loy Management For Against 8 Elect Director Douglas H. McCorkindale Management For Against 9 Elect Director Joseph W. Ralston Management For Against 10 Elect Director Anne Stevens Management For Against 11 Elect Director Robert J. Stevens Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 14 Require Independent Board Chairman Shareholder Against For LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 07, 2011 Record Date:SEP 01, 2011 Meeting Type:ANNUAL Ticker:LOGN Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Authorize Repurchase of more than Ten Percent of Issued Share Capital Management For Against 6 Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Discharge of Board and Senior Management Management For For 8 Reelect Matthew Bousquette as Director Management For For 9 Reelect Richard Laube as Director Management For For 10 Ratify PricewaterhouseCoopers SA as Auditors Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Maffucci Management For Withhold 1.2 Elect Director William E. McDonald Management For For 1.3 Elect Director Frank H. Menaker, Jr. Management For Withhold 1.4 Elect Director Richard A. Vinroot Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 05, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ajay Banga Management For For 2 Elect Director David R. Carlucci Management For For 3 Elect Director Steven J. Freiberg Management For For 4 Elect Director Richard Haythornthwaite Management For For 5 Elect Director Marc Olivie Management For For 6 Elect Director Rima Qureshi Management For For 7 Elect Director Mark Schwartz Management For For 8 Elect Director Jackson P. Tai Management For Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Amend Non-Employee Director Omnibus Stock Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 04, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen W. Golsby Management For For 2 Elect Director Steven M. Altschuler Management For For 3 Elect Director Howard B. Bernick Management For For 4 Elect Director Kimberly A. Casiano Management For For 5 Elect Director Anna C. Catalano Management For For 6 Elect Director Celeste A. Clark Management For For 7 Elect Director James M. Cornelius Management For For 8 Elect Director Peter G. Ratcliffe Management For For 9 Elect Director Elliott Sigal Management For For 10 Elect Director Robert S. Singer Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For MEDCO HEALTH SOLUTIONS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:MHS Security ID:58405U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against Against 17 Report on Charitable and Political Contributions Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert F. Spoerry Management For For 2 Elect Director Wah-Hui Chu Management For For 3 Elect Director Francis A. Contino Management For For 4 Elect Director Olivier A. Filliol Management For For 5 Elect Director Michael A. Kelly Management For For 6 Elect Director Martin D. Madaus, Ph.D. Management For For 7 Elect Director Hans Ulrich Maerki Management For For 8 Elect Director George M. Milne, Jr., Ph.D. Management For For 9 Elect Director Thomas P. Salice Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MOLEX INCORPORATED Meeting Date:OCT 28, 2011 Record Date:SEP 01, 2011 Meeting Type:ANNUAL Ticker:MOLX Security ID:608554101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edgar D. Jannotta Management For Withhold 1.2 Elect Director John H. Krehbiel, Jr. Management For For 1.3 Elect Director Donald G. Lubin Management For For 1.4 Elect Director Robert J. Potter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 08, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Merrill A. Miller, Jr. Management For For 2 Elect Director Greg L. Armstrong Management For For 3 Elect Director David D. Harrison Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Political Contributions Shareholder Against Against NEWCREST MINING LTD. Meeting Date:OCT 27, 2011 Record Date:OCT 25, 2011 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Winifred Kamit as a Director Management For For 2b Elect Don Mercer as a Director Management For For 2c Elect Richard Knight as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For 4 Renew Proportional Takeover Bid Approval Rule Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 25, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sherry S. Barrat Management For For 2 Elect Director Robert M. Beall, Ii Management For For 3 Elect Director James L. Camaren Management For For 4 Elect Director Kenneth B. Dunn Management For For 5 Elect Director J. Brian Ferguson Management For For 6 Elect Director Lewis Hay, Iii Management For For 7 Elect Director Toni Jennings Management For For 8 Elect Director Oliver D. Kingsley, Jr. Management For For 9 Elect Director Rudy E. Schupp Management For For 10 Elect Director William H. Swanson Management For For 11 Elect Director Michael H. Thaman Management For For 12 Elect Director Hansel E. Tookes, Ii Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NIKE, INC. Meeting Date:SEP 19, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Wesley G. Bush Management For For 2 Elect Director Lewis W. Coleman Management For Against 3 Elect Director Victor H. Fazio Management For Against 4 Elect Director Donald E. Felsinger Management For Against 5 Elect Director Stephen E. Frank Management For Against 6 Elect Director Bruce S. Gordon Management For Against 7 Elect Director Madeleine A. Kleiner Management For For 8 Elect Director Karl J. Krapek Management For Against 9 Elect Director Richard B. Myers Management For Against 10 Elect Director Aulana L. Peters Management For Against 11 Elect Director Gary Roughead Management For For 12 Elect Director Thomas M. Schoewe Management For For 13 Elect Director Kevin W. Sharer Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Ratify Auditors Management For For 16 Amend Certificate of Incorporation of Titan II, Inc. Management For For 17 Provide Right to Act by Written Consent Management For For 18 Require Independent Board Chairman Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Spencer Abraham Management For For 2 Elect Director Howard I. Atkins Management For For 3 Elect Director Stephen I. Chazen Management For For 4 Elect Director Edward P. Djerejian Management For For 5 Elect Director John E. Feick Management For For 6 Elect Director Margaret M. Foran Management For For 7 Elect Director Carlos M. Gutierrez Management For For 8 Elect Director Ray R. Irani Management For For 9 Elect Director Avedick B. Poladian Management For For 10 Elect Director Aziz D. Syriani Management For For 11 Elect Director Rosemary Tomich Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For 14 Request Director Nominee with Environmental Qualifications Shareholder Against Against ORACLE CORPORATION Meeting Date:OCT 12, 2011 Record Date:AUG 15, 2011 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For For 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management None One Year 4 Ratify Auditors Management For For 5 Stock Retention/Holding Period Shareholder Against Against PALL CORPORATION Meeting Date:DEC 14, 2011 Record Date:OCT 25, 2011 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Amy E. Alving Management For For 2 Elect Director Daniel J. Carroll, Jr. Management For For 3 Elect Director Robert B. Coutts Management For For 4 Elect Director Cheryl W. Grise Management For For 5 Elect Director Ronald L. Hoffman Management For For 6 Elect Director Lawrence D. Kingsley Management For For 7 Elect Director Dennis N. Longstreet Management For For 8 Elect Director B. Craig Owens Management For For 9 Elect Director Katharine L. Plourde Management For For 10 Elect Director Edward L. Snyder Management For For 11 Elect Director Edward Travaglianti Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Approve Executive Incentive Bonus Plan Management For For 16 Approve Omnibus Stock Plan Management For For PEABODY ENERGY CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against For PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 20 Non-Employee Director Compensation Shareholder Against Against PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Meeting Date:NOV 30, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:PPDI Security ID:717124101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PRAXAIR, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 16, 2011 Record Date:JUN 14, 2011 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don R. Graber Management For For 1.2 Elect Director Lester L. Lyles Management For For 1.3 Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year QUALCOMM INCORPORATED Meeting Date:MAR 06, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara T. Alexander Management For For 1.2 Elect Director Stephen M. Bennett Management For For 1.3 Elect Director Donald G. Cruickshank Management For For 1.4 Elect Director Raymond V. Dittamore Management For For 1.5 Elect Director Thomas W. Horton Management For For 1.6 Elect Director Paul E. Jacobs Management For For 1.7 Elect Director Robert E. Kahn Management For For 1.8 Elect Director Sherry Lansing Management For For 1.9 Elect Director Duane A. Nelles Management For For 1.10 Elect Director Francisco Ros Management For For 1.11 Elect Director Brent Scowcroft Management For For 1.12 Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors Management For For QUEST DIAGNOSTICS INCORPORATED Meeting Date:MAY 11, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:DGX Security ID:74834L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jenne K. Britell Management For For 2 Elect Director Gail R. Wilensky Management For For 3 Elect Director John B. Ziegler Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Declassify the Board of Directors Shareholder None For RAYTHEON COMPANY Meeting Date:MAY 31, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Cartwright Management For For 2 Elect Director Vernon E. Clark Management For For 3 Elect Director John M. Deutch Management For Against 4 Elect Director Stephen J. Hadley Management For For 5 Elect Director Frederic M. Poses Management For For 6 Elect Director Michael C. Ruettgers Management For For 7 Elect Director Ronald L. Skates Management For For 8 Elect Director William R. Spivey Management For For 9 Elect Director Linda G. Stuntz Management For Against 10 Elect Director William H. Swanson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Stock Retention/Holding Period Shareholder Against Against 14 Submit SERP to Shareholder Vote Shareholder Against Against 15 Provide Right to Act by Written Consent Shareholder Against For RESEARCH IN MOTION LIMITED Meeting Date:JUL 12, 2011 Record Date:MAY 17, 2011 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Balsillie Management For For 1.2 Elect Director Mike Lazaridis Management For For 1.3 Elect Director David Kerr Management For For 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Roger Martin Management For For 1.6 Elect Director John Richardson Management For For 1.7 Elect Director Barbara Stymiest Management For For 1.8 Elect Director Antonio Viana-Baptista Management For For 1.9 Elect Director John Wetmore Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Require Independent Board Chairman Shareholder Against For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 24, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For Withhold 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For Withhold 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ROCKWELL COLLINS, INC. Meeting Date:FEB 03, 2012 Record Date:DEC 05, 2011 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A.J. Carbone Management For For 1.2 Elect Director C.M. Jones Management For For 1.3 Elect Director C.L. Shavers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For SCHLUMBERGER LIMITED Meeting Date:APR 11, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter L.S. Currie Management For For 1.2 Elect Director Tony Isaac Management For For 1.3 Elect Director K. Vaman Kamath Management For For 1.4 Elect Director Paal Kibsgaard Management For For 1.5 Elect Director Nikolay Kudryavtsev Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Michael E. Marks Management For For 1.8 Elect Director Elizabeth Moler Management For For 1.9 Elect Director Lubna S. Olayan Management For For 1.10 Elect Director Leo Rafael Reif Management For For 1.11 Elect Director Tore I. Sandvold Management For For 1.12 Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Rebecca M. Bergman Management For For 2 Elect Director George M. Church, Ph.D. Management For For 3 Elect Director W. Lee McCollum Management For For 4 Elect Director Avi M. Nash Management For For 5 Elect Director Steven M. Paul, M.D. Management For For 6 Elect Director J. Pedro Reinhard Management For For 7 Elect Director Rakesh Sachdev Management For For 8 Elect Director D. Dean Spatz Management For For 9 Elect Director Barrett A. Toan Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHWEST AIRLINES CO. Meeting Date:MAY 16, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:LUV Security ID:844741108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David W. Biegler Management For For 2 Elect Director J. Veronica Biggins Management For For 3 Elect Director Douglas H. Brooks Management For For 4 Elect Director William H. Cunningham Management For For 5 Elect Director John G. Denison Management For For 6 Elect Director Gary C. Kelly Management For For 7 Elect Director Nancy B. Loeffler Management For For 8 Elect Director John T. Montford Management For For 9 Elect Director Thomas M. Nealon Management For For 10 Elect Director Daniel D. Villanueva Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Reduce Supermajority Vote Requirement Management For For 13 Ratify Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Stephen R. Quazzo Management For For 1.10 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mark C. Miller Management For For 2 Elect Director Jack W. Schuler Management For For 3 Elect Director Thomas D. Brown Management For For 4 Elect Director Rod F. Dammeyer Management For For 5 Elect Director William K. Hall Management For For 6 Elect Director Jonathan T. Lord Management For For 7 Elect Director John Patience Management For For 8 Elect Director James W.p. Reid-Anderson Management For For 9 Elect Director Ronald G. Spaeth Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Stock Retention/Holding Period Shareholder Against Against STRYKER CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard E. Cox, Jr. Management For For 1.2 Elect Director S.M. Datar Management For For 1.3 Elect Director Roch Doliveux Management For For 1.4 Elect Director Louise L. Francesconi Management For Withhold 1.5 Elect Director Allan C. Golston Management For For 1.6 Elect Director Howard L. Lance Management For For 1.7 Elect Director William U. Parfet Management For Withhold 1.8 Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNPOWER CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 19, 2011 Meeting Type:SPECIAL Ticker:SPWRA Security ID:867652109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reclassification of Class A and Class B Common Stock into a Single Class of Common Stock and Eliminate Obsolete Provisions of the Certificate of Incorporation Management For For 2 Provide Right to Act by Written Consent Management For For 3 Amend Omnibus Stock Plan Management For Against SUNPOWER CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 19, 2011 Meeting Type:SPECIAL Ticker:SPWRA Security ID:867652307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reclassification of Class A and Class B Common Stock into a Single Class of Common Stock and Eliminate Obsolete Provisions of the Certificate of Incorporation Management For For 2 Provide Right to Act by Written Consent Management For For 3 Amend Omnibus Stock Plan Management For Against SUNPOWER CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:SPWR Security ID:867652406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnaud Chaperon Management For For 1.2 Elect Director Jerome Schmitt Management For For 1.3 Elect Director Pat Wood III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 17, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Edward C. Bernard Management For For 2 Elect Director James T. Brady Management For For 3 Elect Director J. Alfred Broaddus, Jr. Management For For 4 Elect Director Donald B. Hebb, Jr. Management For For 5 Elect Director James A.C. Kennedy Management For For 6 Elect Director Robert F. MacLellan Management For For 7 Elect Director Brian C. Rogers Management For For 8 Elect Director Alfred Sommer Management For For 9 Elect Director Dwight S. Taylor Management For For 10 Elect Director Anne Marie Whittemore Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Approve Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For TELEFLEX INCORPORATED Meeting Date:MAY 04, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sigismundus W.W. Lubsen Management For For 2 Elect Director Stuart A. Randle Management For For 3 Elect Director Harold L. Yoh, III Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director R.W. Babb, Jr. Management For For 2 Elect Director D.A. Carp Management For For 3 Elect Director C.S. Cox Management For For 4 Elect Director P.H. Patsley Management For For 5 Elect Director R.E. Sanchez Management For For 6 Elect Director W.R. Sanders Management For For 7 Elect Director R.J. Simmons Management For For 8 Elect Director R.K. Templeton Management For For 9 Elect Director C.T. Whitman Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For TEXTRON INC. Meeting Date:APR 25, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott C. Donnelly Management For For 2 Elect Director James T. Conway Management For For 3 Elect Director Lawrence K. Fish Management For For 4 Elect Director Paul E. Gagne Management For For 5 Elect Director Dain M. Hancock Management For For 6 Elect Director Lloyd G. Trotter Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Amend Executive Incentive Bonus Plan Management For For 9 Amend Omnibus Stock Plan Management For For 10 Ratify Auditors Management For For THE BOEING COMPANY Meeting Date:APR 30, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David L. Calhoun Management For For 2 Elect Director Arthur D. Collins, Jr. Management For For 3 Elect Director Linda Z. Cook Management For For 4 Elect Director Kenneth M. Duberstein Management For Against 5 Elect Director Edmund P. Giambastiani, Jr. Management For For 6 Elect Director Lawrence W. Kellner Management For For 7 Elect Director Edward M. Liddy Management For For 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director Susan C. Schwab Management For For 10 Elect Director Ronald A. Williams Management For For 11 Elect Director Mike S. Zafirovski Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For 14 Report on Political Contributions Shareholder Against For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Adopt Retention Ratio for Executives/Directors Shareholder Against Against 17 Submit SERP to Shareholder Vote Shareholder Against Against THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Austin A. Adams Management For For 2 Elect Director John W. Alden Management For For 3 Elect Director Christopher J. Coughlin Management For For 4 Elect Director James N. Fernandez Management For For 5 Elect Director Paul R. Garcia Management For For 6 Elect Director Douglas A. Kehring Management For For 7 Elect Director Sara Mathew Management For For 8 Elect Director Sandra E. Peterson Management For For 9 Elect Director Michael J. Winkler Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Provide Right to Call Special Meeting Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Angela F. Braly Management For For 2 Elect Director Kenneth I. Chenault Management For For 3 Elect Director Scott D. Cook Management For For 4 Elect Director Susan Desmond-Hellmann Management For For 5 Elect Director Robert A. McDonald Management For For 6 Elect Director W. James McNerney, Jr. Management For For 7 Elect Director Johnathan A. Rodgers Management For For 8 Elect Director Margaret C. Whitman Management For For 9 Elect Director Mary Agnes Wilderotter Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Elect Director Ernesto Zedillo Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Amend Articles of Incorporation Management For For 16 Provide for Cumulative Voting Shareholder Against Against 17 Phase Out Use of Laboratory Animals in Pet Food Product Testing Shareholder Against Against 18 Report on Political Contributions and Provide Advisory Vote Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 13, 2012 Record Date:JAN 13, 2012 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Susan E. Arnold Management For For 2 Elect Director John S. Chen Management For For 3 Elect Director Judith L. Estrin Management For Against 4 Elect Director Robert A. Iger Management For For 5 Elect Director Fred H. Langhammer Management For For 6 Elect Director Aylwin B. Lewis Management For Against 7 Elect Director Monica C. Lozano Management For For 8 Elect Director Robert W. Matschullat Management For Against 9 Elect Director Sheryl Sandberg Management For Against 10 Elect Director Orin C. Smith Management For For 11 Ratify Auditors Management For For 12 Amend Omnibus Stock Plan Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THE WASHINGTON POST COMPANY Meeting Date:MAY 10, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:WPO Security ID:939640108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher C. Davis Management For For 1.2 Elect Director Anne M. Mulcahy Management For Withhold 1.3 Elect Director Larry D. Thompson Management For For 2 Approve Omnibus Stock Plan Management For For THOMAS & BETTS CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 28, 2012 Meeting Type:SPECIAL Ticker:TNB Security ID:884315102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For TOYOTA MOTOR CORP. Meeting Date:JUN 15, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:7203 Security ID:892331307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Cho, Fujio Management For For 2.2 Elect Director Toyoda, Akio Management For For 2.3 Elect Director Uchiyamada, Takeshi Management For For 2.4 Elect Director Funo, Yukitoshi Management For For 2.5 Elect Director Niimi, Atsushi Management For For 2.6 Elect Director Sasaki, Shinichi Management For For 2.7 Elect Director Ozawa, Satoshi Management For For 2.8 Elect Director Kodaira, Nobuyori Management For For 2.9 Elect Director Furuhashi, Mamoru Management For For 2.10 Elect Director Ijichi, Takahiko Management For For 2.11 Elect Director Ihara, Yasumori Management For For 2.12 Elect Director Maekawa, Masamoto Management For For 2.13 Elect Director Kato, Mitsuhisa Management For For 3 Approve Annual Bonus Payment to Directors Management For For TRANSOCEAN LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management For For 3a Elect Glyn Barker as Director Management For For 3b Elect Vanessa C.L. Chang as Director Management For For 3c Elect Chad Deaton as Director Management For For 3d Reelect Edward R. Muller as Director Management For For 3e Reelect Tan Ek Kia as Director Management For For 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Bradford W. Parkinson Management For For 1.8 Elect Director Mark S. Peek Management For For 1.9 Elect Director Nickolas W. Vande Steeg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For TRIPADVISOR, INC. Meeting Date:JUN 26, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry Diller Management For Withhold 1.2 Elect Director Stephen Kaufer Management For For 1.3 Elect Director William R. Fitzgerald Management For For 1.4 Elect Director Victor A. Kaufman Management For For 1.5 Elect Director Dara Khosrowshahi Management For For 1.6 Elect Director Jonathan F. Miller Management For For 1.7 Elect Director Jeremy Philips Management For For 1.8 Elect Director Sukhinder Singh Cassidy Management For For 1.9 Elect Director Robert S. Wiesenthal Management For For 1.10 Elect Director Michael P. Zeisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year UNION PACIFIC CORPORATION Meeting Date:MAY 10, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andrew H. Card, Jr. Management For For 2 Elect Director Erroll B. Davis, Jr. Management For For 3 Elect Director Thomas J. Donohue Management For For 4 Elect Director Archie W. Dunham Management For For 5 Elect Director Judith Richards Hope Management For For 6 Elect Director Charles C. Krulak Management For For 7 Elect Director Michael R. McCarthy Management For For 8 Elect Director Michael W. McConnell Management For For 9 Elect Director Thomas F. McLarty, III Management For For 10 Elect Director Steven R. Rogel Management For For 11 Elect Director Jose H. Villarreal Management For For 12 Elect Director James R. Young Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Report on Lobbying Payments and Policy Shareholder Against For 16 Stock Retention Shareholder Against Against UNITED CONTINENTAL HOLDINGS, INC. Meeting Date:JUN 12, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:UAL Security ID:910047109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Corvi Management For For 1.2 Elect Director Jane C. Garvey Management For For 1.3 Elect Director Walter Isaacson Management For For 1.4 Elect Director Henry L. Meyer Iii Management For For 1.5 Elect Director Oscar Munoz Management For For 1.6 Elect Director Laurence E. Simmons Management For For 1.7 Elect Director Jeffery A. Smisek Management For For 1.8 Elect Director Glenn F. Tilton Management For For 1.9 Elect Director David J. Vitale Management For For 1.10 Elect Director John H. Walker Management For For 1.11 Elect Director Charles A. Yamarone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Louis R. Chenevert Management For For 2 Elect Director John V. Faraci Management For For 3 Elect Director Jean-Pierre Garnier, Ph.D. Management For For 4 Elect Director Jamie S. Gorelick Management For For 5 Elect Director Edward A. Kangas Management For For 6 Elect Director Ellen J. Kullman Management For For 7 Elect Director Richard D. McCormick Management For For 8 Elect Director Harold McGraw, III Management For For 9 Elect Director Richard B. Myers Management For For 10 Elect Director H. Patrick Swygert Management For For 11 Elect Director Andre Villeneuve Management For For 12 Elect Director Christine Todd Whitman Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 09, 2012 Record Date:DEC 13, 2011 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy E. Guertin Management For For 1.2 Elect Director David J. Illingworth Management For For 1.3 Elect Director Ruediger Naumann-Etienne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Hyatt Brown Management For For 1.2 Elect Director Glen A. Dell Management For For 1.3 Elect Director Samuel G. Liss Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For VF CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:VFC Security ID:918204108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hurst Management For For 1.2 Elect Director Laura W. Lang Management For For 1.3 Elect Director W. Alan McCollough Management For For 1.4 Elect Director Raymond G. Viault Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against Against VISA INC. Meeting Date:JAN 31, 2012 Record Date:DEC 05, 2011 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gary P. Coughlan Management For For 2 Elect Director Mary B. Cranston Management For Against 3 Elect Director Francisco Javier Fernandez-Carbajal Management For For 4 Elect Director Robert W. Matschullat Management For For 5 Elect Director Cathy E. Minehan Management For For 6 Elect Director Suzanne Nora Johnson Management For For 7 Elect Director David J. Pang Management For For 8 Elect Director Joseph W. Saunders Management For For 9 Elect Director William S. Shanahan Management For For 10 Elect Director John A. Swainson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 25, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director Wilbur H. Gantz Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director William K. Hall Management For For 1.5 Elect Director Stuart L. Levenick Management For For 1.6 Elect Director John W. McCarter, Jr. Management For For 1.7 Elect Director Neil S. Novich Management For For 1.8 Elect Director Michael J. Roberts Management For For 1.9 Elect Director Gary L. Rogers Management For For 1.10 Elect Director James T. Ryan Management For For 1.11 Elect Director E. Scott Santi Management For For 1.12 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATERS CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director M.J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director L.H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director Joann A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For Against 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For Against 8 Elect Director Cynthia H. Milligan Management For Against 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against WERNER ENTERPRISES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WERN Security ID:950755108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clarence L. Werner Management For For 1.2 Elect Director Patrick J. Jung Management For For 1.3 Elect Director Duane K. Sather Management For For 1.4 Elect Director Dwaine J. Peetz, Jr. Management For For 2 Ratify Auditors Management For For ZIMMER HOLDINGS, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:ZMH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Betsy J. Bernard Management For For 2 Elect Director Marc N. Casper Management For For 3 Elect Director David C. Dvorak Management For For 4 Elect Director Larry C. Glasscock Management For For 5 Elect Director Robert A. Hagemann Management For For 6 Elect Director Arthur J. Higgins Management For For 7 Elect Director John L. McGoldrick Management For For 8 Elect Director Cecil B. Pickett Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For Franklin Income Fund AGL RESOURCES INC. Meeting Date:MAY 01, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra N. Bane Management For For 1.2 Elect Director Thomas D. Bell, Jr. Management For For 1.3 Elect Director Norman R. Bobins Management For For 1.4 Elect Director Charles R. Crisp Management For For 1.5 Elect Director Brenda J. Gaines Management For Withhold 1.6 Elect Director Arthur E. Johnson Management For For 1.7 Elect Director Wyck A. Knox, Jr. Management For For 1.8 Elect Director Dennis M. Love Management For For 1.9 Elect Director Charles H. "Pete" McTier Management For For 1.10 Elect Director Dean R. O'Hare Management For For 1.11 Elect Director Armando J. Olivera Management For Withhold 1.12 Elect Director John E. Rau Management For For 1.13 Elect Director James A. Rubright Management For For 1.14 Elect Director John W. Somerhalder II Management For For 1.15 Elect Director Bettina M. Whyte Management For For 1.16 Elect Director Henry C. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALPHA NATURAL RESOURCES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:ANR Security ID:02076X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin S. Crutchfield Management For For 2 Elect Director William J. Crowley, Jr. Management For For 3 Elect Director E. Linn Draper, Jr. Management For For 4 Elect Director Glenn A. Eisenberg Management For For 5 Elect Director P. Michael Giftos Management For For 6 Elect Director Deborah M. Fretz Management For For 7 Elect Director Joel Richards, III Management For For 8 Elect Director James F. Roberts Management For For 9 Elect Director Ted G. Wood Management For For 10 Approve Omnibus Stock Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nicholas K. Akins Management For For 2 Elect Director David J. Anderson Management For For 3 Elect Director James F. Cordes Management For For 4 Elect Director Ralph D. Crosby, Jr. Management For For 5 Elect Director Linda A. Goodspeed Management For For 6 Elect Director Thomas E. Hoaglin Management For For 7 Elect Director Michael G. Morris Management For For 8 Elect Director Richard C. Notebaert Management For For 9 Elect Director Lionel L. Nowell, III Management For For 10 Elect Director Richard L. Sandor Management For For 11 Elect Director Sara Martinez Tucker Management For For 12 Elect Director John F. Turner Management For For 13 Approve Executive Incentive Bonus Plan Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANGLOGOLD ASHANTI LTD Meeting Date:NOV 16, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise the Company to Provide Financial Assistance to Subsidiaries and Other Related or Inter-related Parties Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 10, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Nozipho January-Bardill as Director Management For For 3 Elect Rodney Ruston as Director Management For For 4 Re-elect Bill Nairn as Director Management For For 5 Re-elect Wiseman Nkuhlu as Director Management For For 6 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Management For For 7 Re-elect Frank Arisman as Member of the Audit and Corporate Governance Committee Management For For 8 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Management For For 9 Elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Management For For 10 Place Authorised but Unissued Shares under Control of Directors Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Remuneration Policy Management For For 13 Approve Increase in Non-executive Directors Fees Management For For 14 Approve Increase in Non-executive Directors Fees for Board Committee Meetings Management For For 15 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For AT&T INC. Meeting Date:APR 27, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Randall L. Stephenson Management For For 2 Elect Director Gilbert F. Amelio Management For For 3 Elect Director Reuben V. Anderson Management For For 4 Elect DirectorJames H. Blanchard Management For For 5 Elect DirectorJaime Chico Pardo Management For For 6 Elect Director James P. Kelly Management For For 7 Elect Director Jon C. Madonna Management For For 8 Elect Director John B. McCoy Management For For 9 Elect Director Joyce M. Roche Management For For 10 Elect Director Matthew K. Rose Management For For 11 Elect Director Laura D'Andrea Tyson Management For For 12 Ratification Of Appointment Of Independent Auditors. Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Provide Right to Act by Written Consent Management For For 15 Report on Political Contributions Shareholder Against For 16 Commit to Wireless Network Neutrality Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against For BANCO SANTANDER S.A. Meeting Date:MAR 29, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:SAN Security ID:E19790109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.A Accept Individual and Consolidated Financial Statements and Statutory Reports for FY 2011 Management For For 1.B Approve Discharge of Directors for FY 2011 Management For For 2 Approve Allocation of Income and Dividends of EUR 0.60 Per Share Management For For 3.A Elect Esther Gimenez-Salinas Colomer as Director Management For For 3.B Ratify Appointment of and Elect Vittorio Corbo Lioi as Director Management For Against 3.C Reelect Juan Rodriguez Inciarte as Director Management For Against 3.D Reelect Emilio Botin-Sanz de Sautuola y Garcia de los Rios as Director Management For Against 3.E Reelect Matias Rodriguez Inciarte as Director Management For Against 3.F Reelect Manuel Soto Serrano as Director Management For Against 4 Renew Appointment of Deloitte as Auditor Management For For 5.A Amend Articles 22, 23, 24, 27, 31, and 61 Management For For 5.B Amend Article 69 Management For For 6.A Amend 4, 5, 6, 7, and 8 of General Meeting Regulations Management For For 6.B Amend Articles 18, 19, 21, 22, and 26 of General Meeting Regulations Management For For 7 Authorize Capital Increase of EUR 500 Million Management For For 8 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 9.A Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management For For 9.B Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management For For 9.C Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management For For 9.D Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management For For 10.A Authorize Issuance of Convertible Debt Securities up to EUR 8 Billion with 20 Percent Dilution Limit on Issues Excluding Preemptive Rights Management For For 10.B Authorize Issuance of Non-convertible Debt and Fixed-Income Securities up to EUR 40 Billion Management For For 10.C Approve New Conversion Date for 2007 Mandatorily Convertible Debentures Management For For 11.A Approve Deferred Annual Bonus under Second Cycle of Deferred and Conditional Variable Remuneration Plan Management For For 11.B Approve Deferred Annual Share Bonus Plan under Third Cycle of Deferred and Conditional Share Plan Management For For 11.C Approve Savings Plan for Santander UK plc Employees and Other Companies of Santander Group in UK Management For For 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For 13 Advisory Vote on Remuneration Report Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mukesh D. Ambani Management For For 2 Elect Director Susan S. Bies Management For For 3 Elect Director Frank P. Bramble, Sr. Management For For 4 Elect Director Virgis W. Colbert Management For For 5 Elect Director Charles K. Gifford Management For For 6 Elect Director Charles O. Holliday, Jr. Management For For 7 Elect Director Monica C. Lozano Management For For 8 Elect Director Thomas J. May Management For For 9 Elect Director Brian T. Moynihan Management For For 10 Elect Director Donald E. Powell Management For For 11 Elect Director Charles O. Rossotti Management For Against 12 Elect Director Robert W. Scully Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify Auditors Management For For 15 Disclose Prior Government Service Shareholder Against Against 16 Report on Lobbying Payments and Policy Shareholder Against For 17 Stock Retention/Holding Period Shareholder Against For 18 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against 19 Prohibit Political Contributions Shareholder Against Against BARCLAYS PLC Meeting Date:APR 27, 2012 Record Date:APR 25, 2012 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Marcus Agius as Director Management For For 4 Re-elect David Booth as Director Management For For 5 Re-elect Alison Carnwath as Director Management For For 6 Re-elect Fulvio Conti as Director Management For For 7 Re-elect Bob Diamond as Director Management For For 8 Re-elect Simon Fraser as Director Management For For 9 Re-elect Reuben Jeffery III as Director Management For For 10 Re-elect Sir Andrew Likierman as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BARRICK GOLD CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director C. William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Aaron W. Regent Management For For 1.12 Elect Director Nathaniel P. Rothschild Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BP PLC Meeting Date:APR 12, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Elect Dr Brian Gilvary as Director Management For For 6 Re-elect Dr Byron Grote as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Authorise Market Purchase Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CALLON PETROLEUM COMPANY Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred L. Callon Management For For 1.2 Elect Director L. Richard Flury Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CANADIAN OIL SANDS LIMITED Meeting Date:APR 30, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:COS Security ID:13643E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director C.E. (Chuck) Shultz Management For For 2.2 Elect Director Ian A. Bourne Management For For 2.3 Elect Director Marcel R. Coutu Management For For 2.4 Elect Director Gerald W. Grandey Management For For 2.5 Elect Director Donald J. Lowry Management For For 2.6 Elect Director Sarah E. Raiss Management For For 2.7 Elect Director John K. Read Management For For 2.8 Elect Director Brant G. Sangster Management For For 2.9 Elect Director Wesley R. Twiss Management For For 2.10 Elect Director John B. Zaozirny Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CENTURYLINK, INC. Meeting Date:MAY 23, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CTL Security ID:156700106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Increase Authorized Common Stock Management For For 3.1 Elect Director Fred R. Nichols Management For For 3.2 Elect Director Harvey P. Perry Management For For 3.3 Elect Director Laurie A. Siegel Management For For 3.4 Elect Director Joseph R. Zimmel Management For For 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against 7 Adopt Policy on Bonus Banking Shareholder Against Against 8 Report on Political Contributions Shareholder Against For CHARTER COMMUNICATIONS, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lance Conn Management For Withhold 1.2 Elect Director Darren Glatt Management For For 1.3 Elect Director Craig A. Jacobson Management For For 1.4 Elect Director Bruce A. Karsh Management For Withhold 1.5 Elect Director Edgar Lee Management For For 1.6 Elect Director Jeffrey A. Marcus Management For For 1.7 Elect Director John D. Markley, Jr. Management For For 1.8 Elect Director David C. Merritt Management For For 1.9 Elect Director Stan Parker Management For For 1.10 Elect Director Thomas M. Rutledge Management For For 1.11 Elect Director Eric L. Zinterhofer Management For For 2 Ratify Auditors Management For For CHESAPEAKE ENERGY CORPORATION Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:CHK Security ID:165167107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard K. Davidson Management For Withhold 1.2 Elect Director V. Burns Hargis Management For Withhold 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For Against 6 Ratify Auditors Management For For 7 Reincorporate in Another State [from Oklahoma to Delaware] Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against For 9 Reduce Supermajority Vote Requirement Shareholder Against For 10 Adopt Proxy Access Right Shareholder Against For CHEVRON CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linnet F. Deily Management For For 2 Elect Director Robert E. Denham Management For For 3 Elect Director Chuck Hagel Management For For 4 Elect Director Enrique Hernandez, Jr. Management For For 5 Elect Director George L. Kirkland Management For For 6 Elect Director Charles W. Moorman, IV Management For For 7 Elect Director Kevin W. Sharer Management For For 8 Elect Director John G. Stumpf Management For For 9 Elect Director Ronald D. Sugar Management For For 10 Elect Director Carl Ware Management For For 11 Elect Director John S. Watson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Remove Exclusive Venue Provision Shareholder Against For 15 Require Independent Board Chairman Shareholder Against For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Adopt Guidelines for Country Selection Shareholder Against Against 18 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 21 Request Director Nominee with Environmental Qualifications Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:DEC 07, 2011 Record Date:OCT 10, 2011 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carol A. Bartz Management For For 2 Elect Director M. Michele Burns Management For For 3 Elect Director Michael D. Capellas Management For For 4 Elect Director Larry R. Carter Management For For 5 Elect Director John T. Chambers Management For For 6 Elect Director Brian L. Halla Management For For 7 Elect Director John L. Hennessy Management For For 8 Elect Director Richard M. Kovacevich Management For For 9 Elect Director Roderick C. McGeary Management For For 10 Elect Director Arun Sarin Management For For 11 Elect Director Steven M. West Management For For 12 Elect Director Jerry Yang Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Advisory Vote on Say on Pay Frequency Management One Year One Year 16 Ratify Auditors Management For For 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against 18 Report on Internet Fragmentation Shareholder Against Against 19 Stock Retention/Holding Period Shareholder Against Against CIT GROUP INC. Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Thain Management For For 2 Elect Director Michael J. Embler Management For For 3 Elect Director William M. Freeman Management For For 4 Elect Director David M. Moffett Management For For 5 Elect Director R. Brad Oates Management For For 6 Elect Director Marianne Miller Parrs Management For For 7 Elect Director Gerald Rosenfeld Management For For 8 Elect Director John R. Ryan Management For For 9 Elect Director Seymour Sternberg Management For For 10 Elect Director Peter J. Tobin Management For For 11 Elect Director Laura S. Unger Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For Against 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For Against 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For Against 11 Elect Director William S. Thompson, Jr. Management For Against 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against Against 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against For COLONY FINANCIAL, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:CLNY Security ID:19624R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Barrack, Jr. Management For Withhold 1.2 Elect Director Richard B. Saltzman Management For For 1.3 Elect Director George G. C. Parker Management For For 1.4 Elect Director John A. Somers Management For For 1.5 Elect Director John L. Steffens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CONOCOPHILLIPS Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard L. Armitage Management For For 2 Elect Director Richard H. Auchinleck Management For For 3 Elect Director James E. Copeland, Jr. Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Ruth R. Harkin Management For For 6 Elect Director Ryan M. Lance Management For For 7 Elect Director Mohd H. Marican Management For For 8 Elect Director Harold W. McGraw, III Management For Against 9 Elect Director James J. Mulva Management For For 10 Elect Director Robert A. Niblock Management For For 11 Elect Director Harald J. Norvik Management For For 12 Elect Director William K. Reilly Management For For 13 Elect Director Victoria J. Tschinkel Management For For 14 Elect Director Kathryn C. Turner Management For Against 15 Elect Director William E. Wade, Jr. Management For Against 16 Ratify Auditors Management For Against 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 18 Adopt Policy to Address Coastal Louisiana Environmental Impacts Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 22 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against DEX ONE CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:DEXO Security ID:25212W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan B. Bulkeley Management For For 2 Elect Director Eugene I. Davis Management For For 3 Elect Director Richard L. Kuersteiner Management For For 4 Elect Director W. Kirk Liddell Management For For 5 Elect Director Mark A. McEachen Management For For 6 Elect Director Alfred T. Mockett Management For For 7 Elect Director Alan F. Schultz Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For DIAGEO PLC Meeting Date:OCT 19, 2011 Record Date:OCT 17, 2011 Meeting Type:ANNUAL Ticker:DGE Security ID:G42089113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies of Abersoch as Director Management For For 7 Re-elect Betsy Holden as Director Management For For 8 Re-elect Dr Franz Humer as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Philip Scott as Director Management For For 11 Re-elect Todd Stitzer as Director Management For For 12 Re-elect Paul Walsh as Director Management For For 13 Reappoint KPMG Audit plc as Auditors of the Company Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William P. Barr Management For For 2 Elect Director Peter W. Brown Management For For 3 Elect Director Helen E. Dragas Management For For 4 Elect Director Thomas F. Farrell, II Management For For 5 Elect Director John W. Harris Management For For 6 Elect Director Robert S. Jepson, Jr. Management For For 7 Elect Director Mark J. Kington Management For For 8 Elect Director Frank S. Royal Management For For 9 Elect Director Robert H. Spilman, Jr. Management For For 10 Elect Director David A. Wollard Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Renewable Energy Production Goal Shareholder Against Against 14 Report on Encouraging Customer Use of Renewable Energy Systems Shareholder Against Against 15 Report on Plant Closures Shareholder Against Against 16 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 17 Report on Impacts and Risks of Natural Gas Shareholder Against Against 18 Review and Report on Nuclear Safety Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 03, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Charles G. McClure, Jr. Management For For 1.3 Elect Director Eugene A. Miller Management For For 1.4 Elect Director Charles W. Pryor, Jr. Management For For 1.5 Elect Director Ruth G. Shaw Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:DUK Security ID:26441C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For DUKE ENERGY CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Ann Maynard Gray Management For For 1.7 Elect Director James H. Hance, Jr. Management For For 1.8 Elect Director E. James Reinsch Management For For 1.9 Elect Director James T. Rhodes Management For For 1.10 Elect Director James E. Rogers Management For For 1.11 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Report on Financial Risks of Coal Reliance Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Lamberto Andreotti Management For For 2 Elect Director Richard H. Brown Management For For 3 Elect Director Robert A. Brown Management For For 4 Elect Director Bertrand P. Collomb Management For For 5 Elect Director Curtis J. Crawford Management For For 6 Elect Director Alexander M. Cutler Management For For 7 Elect Director Eleuthere I. Du Pont Management For For 8 Elect Director Marillyn A. Hewson Management For For 9 Elect Director Lois D. Juliber Management For For 10 Elect Director Ellen J. Kullman Management For For 11 Elect Director Lee M. Thomas Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Require Independent Board Chairman Shareholder Against For 15 Report on Pay Disparity Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Maureen Scannell Bateman Management For For 2 Elect Director Gary W. Edwards Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Donald C. Hintz Management For For 5 Elect Director J. Wayne Leonard Management For For 6 Elect Director Stuart L. Levenick Management For For 7 Elect Director Blanche L. Lincoln Management For For 8 Elect Director Stewart C. Myers Management For For 9 Elect Director William A. Percy, II Management For For 10 Elect Director W.J. Tauzin Management For For 11 Elect Director Steven V. Wilkinson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXELON CORPORATION Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For EXELON CORPORATION Meeting Date:APR 02, 2012 Record Date:FEB 07, 2012 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Canning, Jr. Management For For 2 Elect Director Christopher M. Crane Management For For 3 Elect Director M. Walter D'Alessio Management For For 4 Elect Director Nicholas DeBenedictis Management For For 5 Elect Director Nelson A. Diaz Management For For 6 Elect Director Sue L. Gin Management For For 7 Elect Director Rosemarie B. Greco Management For For 8 Elect Director Paul L. Joskow, Ph. D. Management For For 9 Elect Director Richard W. Mies Management For For 10 Elect Director John M. Palms, Ph. D. Management For For 11 Elect Director William C. Richardson, Ph. D. Management For For 12 Elect Director Thomas J. Ridge Management For For 13 Elect Director John W. Rogers, Jr. Management For For 14 Elect Director John W. Rowe Management For For 15 Elect Director Stephen D. Steinour Management For For 16 Elect Director Don Thompson Management For For 17 Elect Director Ann C. Berzin Management For For 18 Elect Director Yves C. de Balmann Management For For 19 Elect Director Robert J. Lawless Management For For 20 Elect Director Mayo A. Shattuck III Management For For 21 Ratify Auditors Management For For 22 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director L.R. Faulkner Management For For 1.4 Elect Director J.S. Fishman Management For For 1.5 Elect Director H.H. Fore Management For For 1.6 Elect Director K.C. Frazier Management For For 1.7 Elect Director W.W. George Management For For 1.8 Elect Director S.J. Palmisano Management For For 1.9 Elect Director S.S. Reinemund Management For For 1.10 Elect Director R.W. Tillerson Management For For 1.11 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Political Contributions Shareholder Against Against 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For 8 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 9 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For For 1.7 Elect DirectorJulia L. Johnson Management For For 1.8 Elect DirectorTed J. Kleisner Management For For 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For For 1.12 Elect Director Catherine A. Rein Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Shareholder Against Against 6 Report on Plans to Reduce Coal-Related Costs and Risks Shareholder Against Against 7 Reduce Supermajority Vote Requirement Shareholder Against For FORD MOTOR COMPANY Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen G. Butler Management For For 2 Elect Director Kimberly A. Casiano Management For For 3 Elect Director Anthony F. Earley, Jr. Management For Against 4 Elect Director Edsel B. Ford II Management For Against 5 Elect Director William Clay Ford, Jr. Management For For 6 Elect Director Richard A. Gephardt Management For For 7 Elect Director James H. Hance, Jr. Management For For 8 Elect Director William W. Helman IV Management For For 9 Elect Director Irvine O. Hockaday, Jr. Management For For 10 Elect Director Jon M. Huntsman, Jr. Management For For 11 Elect Director Richard A. Manoogian Management For Against 12 Elect Director Ellen R. Marram Management For For 13 Elect Director Alan Mulally Management For For 14 Elect Director Homer A. Neal Management For For 15 Elect Director Gerald L. Shaheen Management For For 16 Elect Director John L. Thornton Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Provide for Cumulative Voting Shareholder Against Against 20 Approve Recapitalization Plan for all Stock to have One-vote per Share Shareholder Against For 21 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For FRANCE TELECOM Meeting Date:JUN 05, 2012 Record Date:MAY 30, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:FTE Security ID:F4113C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.40 per Share Management For For A Amendment to Item 3 Above: Approve Dividends of EUR 1 (instead of EUR 1.40) per Share Shareholder Against Against 4 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Reelect Claudie Haignere as Director Management For For 6 Reelect Jose Luis Duran as Director Management For For 7 Reelect Charles Henri Filippi as Director Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Ratify Change of Registered Office to 78, Rue Olivier de Serres, 75015 Paris Management For For 10 Amend Article 9 of Bylaws Re: Shareholding Disclosure Requirements Management For For 11 Remove Paragraphs 3 and 4 of Article 16 Re: Board Powers Management For For 12 Amend Article 21 of Bylaws Re: Proxy Voting, Electronic Vote, Convening of General Meeting, Shareholders Proposals Management For For 13 Authorize Capital Increase of up to EUR 25 Million to Holders of Orange SA Stock Options or Shares in Connection with France Telecom Liquidity Agreement Management For For 14 Authorize up to EUR 250,000 for Issuance of Free Option-Based Liquidity Instruments Reserved for Holders of Orange SA Stock Options Benefiting from a Liquidity Agreement Management For For 15 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan (Repurchased Shares) Management For For 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 14, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Robert A. Day Management For For 1.4 Elect Director Gerald J. Ford Management For For 1.5 Elect Director H. Devon Graham, Jr. Management For For 1.6 Elect Director Charles C. Krulak Management For For 1.7 Elect Director Bobby Lee Lackey Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Dustan E. McCoy Management For For 1.10 Elect Director James R. Moffett Management For For 1.11 Elect Director B. M. Rankin, Jr. Management For Withhold 1.12 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against FRONTIER COMMUNICATIONS CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:FTR Security ID:35906A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leroy T. Barnes, Jr. Management For For 1.2 Elect Director Peter C.B. Bynoe Management For For 1.3 Elect Director Jeri B. Finard Management For For 1.4 Elect Director Edward Fraioli Management For For 1.5 Elect Director James S. Kahan Management For For 1.6 Elect Director Pamela D.A. Reeve Management For For 1.7 Elect Director Howard L. Schrott Management For For 1.8 Elect Director Larraine D. Segil Management For For 1.9 Elect Director Mark Shapiro Management For For 1.10 Elect Director Myron A. Wick, III Management For For 1.11 Elect Director Mary Agnes Wilderotter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Independent Board Chairman Shareholder Against For 4 Amend Articles Regarding Arbitration of Shareholder Lawsuits Shareholder Against Against 5 Ratify Auditors Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director James I. Cash, Jr. Management For For 3 Elect Director Ann M. Fudge Management For For 4 Elect Director Susan Hockfield Management For For 5 Elect Director Jeffrey R. Immelt Management For For 6 Elect Director Andrea Jung Management For For 7 Elect Director Alan G. Lafley Management For For 8 Elect Director Robert W. Lane Management For For 9 Elect Director Ralph S. Larsen Management For For 10 Elect Director Rochelle B. Lazarus Management For Against 11 Elect Director James J. Mulva Management For For 12 Elect Director Sam Nunn Management For For 13 Elect Director Roger S. Penske Management For Against 14 Elect Director Robert J. Swieringa Management For For 15 Elect Director James S. Tisch Management For For 16 Elect Director Douglas A. Warner, III Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Amend Omnibus Stock Plan Management For For 20 Approve Material Terms of Senior Officer Performance Goals Management For For 21 Provide for Cumulative Voting Shareholder Against Against 22 Phase Out Nuclear Activities Shareholder Against Against 23 Require Independent Board Chairman Shareholder Against For 24 Provide Right to Act by Written Consent Shareholder Against Against HALLIBURTON COMPANY Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan M. Bennett Management For For 2 Elect Director James R. Boyd Management For For 3 Elect Director Milton Carroll Management For For 4 Elect Director Nance K. Dicciani Management For For 5 Elect Director Murry S. Gerber Management For For 6 Elect Director S. Malcolm Gillis Management For For 7 Elect Director Abdallah S. Jum'ah Management For For 8 Elect Director David J. Lesar Management For For 9 Elect Director Robert A. Malone Management For For 10 Elect Director J. Landis Martin Management For Against 11 Elect Director Debra L. Reed Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For For HSBC HOLDINGS PLC Meeting Date:MAY 25, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect Safra Catz as Director Management For For 3b Re-elect Laura Cha as Director Management For For 3c Re-elect Marvin Cheung as Director Management For For 3d Re-elect John Coombe as Director Management For For 3e Elect Joachim Faber as Director Management For For 3f Re-elect Rona Fairhead as Director Management For For 3g Re-elect Douglas Flint as Director Management For For 3h Re-elect Alexander Flockhart as Director Management For For 3i Re-elect Stuart Gulliver as Director Management For For 3j Re-elect James Hughes-Hallett as Director Management For For 3k Re-elect William Laidlaw as Director Management For For 3l Elect John Lipsky as Director Management For For 3m Re-elect Janis Lomax as Director Management For For 3n Re-elect Iain Mackay as Director Management For For 3o Re-elect Nagavara Murthy as Director Management For For 3p Re-elect Sir Simon Robertson as Director Management For For 3q Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase Management For For 8 Approve Scrip Dividend Program Management For For 9 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INTEL CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charlene Barshefsky Management For Against 2 Elect Director Andy D. Bryant Management For For 3 Elect Director Susan L. Decker Management For For 4 Elect Director John J. Donahoe Management For For 5 Elect Director Reed E. Hundt Management For For 6 Elect Director Paul S. Otellini Management For For 7 Elect Director James D. Plummer Management For For 8 Elect Director David S. Pottruck Management For For 9 Elect Director Frank D. Yeary Management For For 10 Elect Director David B. Yoffie Management For Against 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary Sue Coleman Management For For 2 Elect Director James G. Cullen Management For For 3 Elect Director Ian E.l. Davis Management For For 4 Elect Director Alex Gorsky Management For For 5 Elect Director Michael M.e. Johns Management For For 6 Elect Director Susan L. Lindquist Management For For 7 Elect Director Anne M. Mulcahy Management For Against 8 Elect Director Leo F. Mullin Management For For 9 Elect Director William D. Perez Management For For 10 Elect Director Charles Prince Management For Against 11 Elect Director David Satcher Management For For 12 Elect Director William C. Weldon Management For For 13 Elect Director Ronald A. Williams Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Omnibus Stock Plan Management For For 16 Ratify Auditors Management For For 17 Require Independent Board Chairman Shareholder Against For 18 Require Shareholder Vote to Approve Political Contributions Shareholder Against Against 19 Adopt Animal-Free Training Methods Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James A. Bell Management For For 2 Elect Director Crandall C. Bowles Management For For 3 Elect Director Stephen B. Burke Management For For 4 Elect Director David M. Cote Management For For 5 Elect Director James S. Crown Management For For 6 Elect Director James Dimon Management For For 7 Elect Director Timothy P. Flynn Management For For 8 Elect Director Ellen V. Futter Management For Against 9 Elect Director Laban P. Jackson, Jr. Management For For 10 Elect Director Lee R. Raymond Management For For 11 Elect Director William C. Weldon Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Affirm Political Non-Partisanship Shareholder Against Against 15 Require Independent Board Chairman Shareholder Against For 16 Report on Loan Modifications Shareholder Against Against 17 Report on Political Contributions Shareholder Against Against 18 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 19 Provide Right to Act by Written Consent Shareholder Against For 20 Stock Retention Shareholder Against Against LYONDELLBASELL INDUSTRIES N.V. Meeting Date:MAY 09, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan as Class II Director to the Supervisory Board Management For For 1b Elect Stephen F. Cooper as Class II Director to the Supervisory Board Management For For 1c Elect Robert G. Gwin as Class II Director to the Supervisory Board Management For For 1d Elect Marvin O. Schlanger as Class II Director to the Supervisory Board Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For Against 8 Approve Dividends of USD 0.25 Per Share Management For For 9 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 10 Amend Omnibus Stock Plan Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For M&T BANK CORPORATION Meeting Date:APR 17, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:MTB Security ID:55261F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Baird Management For For 1.2 Elect Director C. Angela Bontempo Management For For 1.3 Elect Director Robert T. Brady Management For For 1.4 Elect Director T. Jefferson Cunningham, III Management For For 1.5 Elect Director Mark J. Czarnecki Management For For 1.6 Elect Director Gary N. Geisel Management For For 1.7 Elect Director Patrick W.E. Hodgson Management For For 1.8 Elect Director Richard G. King Management For For 1.9 Elect Director Jorge G. Pereira Management For For 1.10 Elect Director Michael P. Pinto Management For For 1.11 Elect Director Melinda R. Rich Management For For 1.12 Elect Director Robert E. Sadler, Jr. Management For For 1.13 Elect Director Herbert L. Washington Management For For 1.14 Elect Director Robert G. Wilmers Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratify Auditors Management For For MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against Against 17 Report on Charitable and Political Contributions Shareholder Against Against NEWMONT MINING CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director Vincent A. Calarco Management For For 1.3 Elect Director Joseph A. Carrabba Management For For 1.4 Elect Director Noreen Doyle Management For For 1.5 Elect Director Veronica M. Hagen Management For For 1.6 Elect Director Michael S. Hamson Management For For 1.7 Elect Director Jane Nelson Management For For 1.8 Elect Director Richard T. O'Brien Management For For 1.9 Elect Director John B. Prescott Management For For 1.10 Elect Director Donald C. Roth Management For For 1.11 Elect Director Simon R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Other Business Management For Against NEXTERA ENERGY, INC. Meeting Date:MAY 25, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sherry S. Barrat Management For For 2 Elect Director Robert M. Beall, Ii Management For For 3 Elect Director James L. Camaren Management For For 4 Elect Director Kenneth B. Dunn Management For For 5 Elect Director J. Brian Ferguson Management For For 6 Elect Director Lewis Hay, Iii Management For For 7 Elect Director Toni Jennings Management For For 8 Elect Director Oliver D. Kingsley, Jr. Management For For 9 Elect Director Rudy E. Schupp Management For For 10 Elect Director William H. Swanson Management For For 11 Elect Director Michael H. Thaman Management For For 12 Elect Director Hansel E. Tookes, Ii Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPCO HOLDINGS, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:POM Security ID:713291102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack B. Dunn, IV Management For For 1.2 Elect Director Terence C. Golden Management For For 1.3 Elect Director Patrick T. Harker Management For For 1.4 Elect Director Frank O. Heintz Management For For 1.5 Elect Director Barbara J. Krumsiek Management For For 1.6 Elect Director George F. MacCormack Management For For 1.7 Elect Director Lawrence C. Nussdorf Management For For 1.8 Elect Director Patricia A. Oelrich Management For For 1.9 Elect Director Joseph M. Rigby Management For For 1.10 Elect Director Frank K. Ross Management For For 1.11 Elect Director Pauline A. Schneider Management For For 1.12 Elect Director Lester P. Silverman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against For PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 20 Non-Employee Director Compensation Shareholder Against Against PG&E CORPORATION Meeting Date:MAY 14, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David R. Andrews Management For For 2 Elect Director Lewis Chew Management For For 3 Elect Director C. Lee Cox Management For For 4 Elect Director Anthony F. Earley, Jr. Management For For 5 Elect Director Fred J. Fowler Management For For 6 Elect Director Maryellen C. Herringer Management For Against 7 Elect Director Roger H. Kimmel Management For For 8 Elect Director Richard A. Meserve Management For For 9 Elect Director Forrest E. Miller Management For For 10 Elect Director Rosendo G. Parra Management For For 11 Elect Director Barbara L. Rambo Management For For 12 Elect Director Barry Lawson Williams Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Formulate EEO Policy That Does Not Include Sexual Orientation Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Basha, Jr. Management For For 1.2 Elect Director Donald E. Brandt Management For For 1.3 Elect Director Susan Clark-Johnson Management For For 1.4 Elect Director Denis A. Cortese Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 16, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Louise K. Goeser Management For For 1.5 Elect Director Stuart E. Graham Management For For 1.6 Elect Director Stuart Heydt Management For For 1.7 Elect Director Raja Rajamannar Management For For 1.8 Elect Director Craig A. Rogerson Management For For 1.9 Elect Director William H. Spence Management For For 1.10 Elect Director Natica von Althann Management For For 1.11 Elect Director Keith W. Williamson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PROGRESS ENERGY, INC. Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:PGN Security ID:743263105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 17, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Albert R. Gamper, Jr. Management For For 2 Elect Director Conrad K. Harper Management For For 3 Elect Director William V. Hickey Management For For 4 Elect Director Ralph Izzo Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director David Lilley Management For For 7 Elect Director Thomas A. Renyi Management For For 8 Elect Director Hak Cheol Shin Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Susan Tomasky Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For QBE INSURANCE GROUP LTD. Meeting Date:APR 04, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:QBE Security ID:Q78063114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Renew the Company's Proportional Takeover Approval Provisions Management For For 4(a) Elect B J Hutchinson as a Director Management For For 4(b) Elect I F Hudson as a Director Management For For 4(c) Elect I Y L Lee as a Director Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 07, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betty C. Alewine Management For For 1.2 Elect Director Verne G. Istock Management For For 1.3 Elect Director David B. Speer Management For Withhold 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 22, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:RDSB Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir Nigel Sheinwald as Director Management For For 4 Re-elect Josef Ackermann as Director Management For For 5 Re-elect Guy Elliott as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Christine Morin-Postel as Director Management For For 10 Re-elect Jorma Ollila as Director Management For For 11 Re-elect Linda Stuntz as Director Management For For 12 Re-elect Jeroen van der Veer as Director Management For For 13 Re-elect Peter Voser as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For SCHLUMBERGER LIMITED Meeting Date:APR 11, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter L.S. Currie Management For For 1.2 Elect Director Tony Isaac Management For For 1.3 Elect Director K. Vaman Kamath Management For For 1.4 Elect Director Paal Kibsgaard Management For For 1.5 Elect Director Nikolay Kudryavtsev Management For For 1.6 Elect Director Adrian Lajous Management For For 1.7 Elect Director Michael E. Marks Management For For 1.8 Elect Director Elizabeth Moler Management For For 1.9 Elect Director Lubna S. Olayan Management For For 1.10 Elect Director Leo Rafael Reif Management For For 1.11 Elect Director Tore I. Sandvold Management For For 1.12 Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For SEMPRA ENERGY Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Boeckmann Management For For 2 Elect Director James G. Brocksmith, Jr. Management For For 3 Elect Director Donald E. Felsinger Management For For 4 Elect Director Wilford D. Godbold, Jr. Management For For 5 Elect Director William D. Jones Management For For 6 Elect Director William G. Ouchi Management For For 7 Elect Director Debra L. Reed Management For For 8 Elect Director Carlos Ruiz Management For For 9 Elect Director William C. Rusnack Management For For 10 Elect Director William P. Rutledge Management For For 11 Elect Director Lynn Schenk Management For For 12 Elect Director Luis M. Tellez Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Require Independent Board Chairman Shareholder Against For 16 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against SK TELECOM CO. Meeting Date:AUG 31, 2011 Record Date:AUG 04, 2011 Meeting Type:SPECIAL Ticker:017670 Security ID:78440P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spinoff Agreement Management For For 2 Elect Kim Joon-Ho as Inside Director Management For For SK TELECOM CO. Meeting Date:MAR 23, 2012 Record Date:DEC 30, 2011 Meeting Type:ANNUAL Ticker:017670 Security ID:78440P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Year-End Dividend of KRW 8,400 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Kim Young-Tae as Inside Director Management For For 3.2 Elect Ji Dong-Sub as Inside Director Management For For 3.3 Reelect Lim Hyun-Chin as Outside Director Management For For 4 Reelect Lim Hyun-Chin as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SPECTRA ENERGY CORP Meeting Date:MAY 01, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Esrey Management For For 1.2 Elect Director Gregory L. Ebel Management For For 1.3 Elect Director Austin A. Adams Management For For 1.4 Elect Director Joseph Alvarado Management For For 1.5 Elect Director Pamela L. Carter Management For For 1.6 Elect Director F. Anthony Comper Management For For 1.7 Elect Director Peter B. Hamilton Management For For 1.8 Elect Director Dennis R. Hendrix Management For For 1.9 Elect Director Michael McShane Management For For 1.10 Elect Director Joseph H. Netherland Management For For 1.11 Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TARGET CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxanne S. Austin Management For For 1.2 Elect Director Calvin Darden Management For For 1.3 Elect Director Mary N. Dillon Management For For 1.4 Elect Director James A. Johnson Management For Withhold 1.5 Elect Director Mary E. Minnick Management For For 1.6 Elect Director Anne M. Mulcahy Management For Withhold 1.7 Elect Director Derica W. Rice Management For For 1.8 Elect Director Stephen W. Sanger Management For For 1.9 Elect Director Gregg W. Steinhafel Management For For 1.10 Elect Director John G. Stumpf Management For For 1.11 Elect Director Solomon D. Trujillo Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Electronics Recycling and Preventing E-Waste Export Shareholder Against Against 6 Prohibit Political Contributions Shareholder Against Against TECO ENERGY, INC. Meeting Date:MAY 02, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dubose Ausley Management For Against 2 Elect Director Evelyn V. Follit Management For For 3 Elect Director Sherrill W. Hudson Management For For 4 Elect Director Joseph P. Lacher Management For For 5 Elect Director Loretta A. Penn Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Declassify the Board of Directors Management For For 9 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against Against TECO ENERGY, INC. Meeting Date:MAY 02, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dubose Ausley Management For Split Vote 2 Elect Director Evelyn V. Follit Management For Split Vote 3 Elect Director Sherrill W. Hudson Management For Split Vote 4 Elect Director Joseph P. Lacher Management For Split Vote 5 Elect Director Loretta A. Penn Management For Split Vote 6 Ratify Auditors Management For Split Vote 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Split Vote 8 Declassify the Board of Directors Management For Split Vote 9 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against Split Vote TELSTRA CORPORATION LIMITED. Meeting Date:OCT 18, 2011 Record Date:OCT 14, 2011 Meeting Type:ANNUAL Ticker:TLS Security ID:Q8975N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the National Broadband Network (NBN) Proposed Transaction Management For For 4.1 Elect John Mullen as Director Management For For 4.2 Elect Catherine Livingstone as Director Management For For 5 Approve the Adoption of the Remuneration Report Management For For THE SOUTHERN COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Juanita Powell Baranco Management For For 2 Elect Director Jon A. Boscia Management For For 3 Elect Director Henry A. Clark, III Management For For 4 Elect Director Thomas A. Fanning Management For For 5 Elect Director H. William Habermeyer, Jr. Management For For 6 Elect Director Veronica M. Hagen Management For For 7 Elect Director Warren A. Hood, Jr. Management For For 8 Elect Director Donald M. James Management For Against 9 Elect Director Dale E. Klein Management For For 10 Elect Director William G. Smith, Jr. Management For For 11 Elect Director Steven R. Specker Management For For 12 Elect Director Larry D. Thompson Management For For 13 Elect Director E. Jenner Wood, III Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against For VIVENDI Meeting Date:APR 19, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Reelect Jean-Rene Fourtou as Supervisory Board Member Management For For 6 Reelect Philippe Donnet as Supervisory Board Member Management For For 7 Renew Appointment of Ernst et Young et Autres as Auditor Management For For 8 Renew Appointment of Auditex as Alternate Auditor Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 26, 2011 Record Date:JUL 22, 2011 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Gerard Kleisterlee as Director Management For For 3 Re-elect John Buchanan as Director Management For For 4 Re-elect Vittorio Colao as Director Management For For 5 Re-elect Michel Combes as Director Management For For 6 Re-elect Andy Halford as Director Management For For 7 Re-elect Stephen Pusey as Director Management For For 8 Elect Renee James as Director Management For For 9 Re-elect Alan Jebson as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Anne Lauvergeon as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Re-elect Philip Yea as Director Management For For 16 Approve Final Dividend Management For For 17 Approve Remuneration Report Management For For 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLS FARGO & COMPANY Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John D. Baker, II Management For Against 2 Elect Director Elaine L. Chao Management For For 3 Elect Director John S. Chen Management For For 4 Elect Director Lloyd H. Dean Management For For 5 Elect Director Susan E. Engel Management For For 6 Elect Director Enrique Hernandez, Jr. Management For For 7 Elect Director Donald M. James Management For Against 8 Elect Director Cynthia H. Milligan Management For Against 9 Elect Director Nicholas G. Moore Management For For 10 Elect Director Federico F. Pena Management For For 11 Elect Director Philip J. Quigley Management For Against 12 Elect Director Judith M. Runstad Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director John G. Stumpf Management For For 15 Elect Director Susan G. Swenson Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Ratify Auditors Management For For 18 Require Independent Board Chairman Shareholder Against For 19 Provide for Cumulative Voting Shareholder Against For 20 Adopt Proxy Access Right Shareholder Against For 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against Against XCEL ENERGY INC. Meeting Date:MAY 16, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gail Koziara Boudreaux Management For For 2 Elect Director Fredric W. Corrigan Management For For 3 Elect Director Richard K. Davis Management For For 4 Elect Director Benjamin G.S. Fowke, III Management For For 5 Elect Director Albert F. Moreno Management For For 6 Elect Director Christopher J. Policinski Management For For 7 Elect Director A. Patricia Sampson Management For For 8 Elect Director James J. Sheppard Management For For 9 Elect Director David A. Westerlund Management For For 10 Elect Director Kim Williams Management For For 11 Elect Director Timothy V. Wolf Management For For 12 Ratify Auditors Management For For 13 Eliminate Cumulative Voting Management For For 14 Eliminate Class of Preferred Stock Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For Against 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For Franklin U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Utilities Fund AGL RESOURCES INC. Meeting Date:MAY 01, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra N. Bane Management For For 1.2 Elect Director Thomas D. Bell, Jr. Management For For 1.3 Elect Director Norman R. Bobins Management For For 1.4 Elect Director Charles R. Crisp Management For For 1.5 Elect Director Brenda J. Gaines Management For Withhold 1.6 Elect Director Arthur E. Johnson Management For For 1.7 Elect Director Wyck A. Knox, Jr. Management For For 1.8 Elect Director Dennis M. Love Management For For 1.9 Elect Director Charles H. "Pete" McTier Management For For 1.10 Elect Director Dean R. O'Hare Management For For 1.11 Elect Director Armando J. Olivera Management For Withhold 1.12 Elect Director John E. Rau Management For For 1.13 Elect Director James A. Rubright Management For For 1.14 Elect Director John W. Somerhalder II Management For For 1.15 Elect Director Bettina M. Whyte Management For For 1.16 Elect Director Henry C. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLETE, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:ALE Security ID:018522300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kathleen A. Brekken Management For For 2 Elect Director Kathryn W. Dindo Management For For 3 Elect Director Heidi J. Eddins Management For For 4 Elect Director Sidney W. Emery, Jr. Management For For 5 Elect Director James S. Haines, Jr. Management For For 6 Elect Director Alan R. Hodnik Management For For 7 Elect Director James J. Hoolihan Management For For 8 Elect Director Madeleine W. Ludlow Management For For 9 Elect Director Douglas C. Neve Management For For 10 Elect Director Leonard C. Rodman Management For For 11 Elect Director Bruce W. Stender Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Ratify Auditors Management For For ALLIANT ENERGY CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick E. Allen Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Ann K. Newhall Management For For 1.4 Elect Director Dean C. Oestreich Management For For 1.5 Elect Director Carol P. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nicholas K. Akins Management For For 2 Elect Director David J. Anderson Management For For 3 Elect Director James F. Cordes Management For For 4 Elect Director Ralph D. Crosby, Jr. Management For For 5 Elect Director Linda A. Goodspeed Management For For 6 Elect Director Thomas E. Hoaglin Management For For 7 Elect Director Michael G. Morris Management For For 8 Elect Director Richard C. Notebaert Management For For 9 Elect Director Lionel L. Nowell, III Management For For 10 Elect Director Richard L. Sandor Management For For 11 Elect Director Sara Martinez Tucker Management For For 12 Elect Director John F. Turner Management For For 13 Approve Executive Incentive Bonus Plan Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen P. Adik Management For For 2 Elect Director Martha Clark Goss Management For For 3 Elect Director Julie A. Dobson Management For For 4 Elect Director Richard R. Grigg Management For For 5 Elect Director Julia L. Johnson Management For For 6 Elect Director George MacKenzie Management For For 7 Elect Director William J. Marrazzo Management For For 8 Elect Director Jeffry E. Sterba Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Adopt Policy on Bonus Banking Shareholder Against Against AT&T INC. Meeting Date:APR 27, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Randall L. Stephenson Management For For 2 Elect Director Gilbert F. Amelio Management For For 3 Elect Director Reuben V. Anderson Management For For 4 Elect DirectorJames H. Blanchard Management For For 5 Elect DirectorJaime Chico Pardo Management For For 6 Elect Director James P. Kelly Management For For 7 Elect Director Jon C. Madonna Management For For 8 Elect Director John B. McCoy Management For For 9 Elect Director Joyce M. Roche Management For For 10 Elect Director Matthew K. Rose Management For For 11 Elect Director Laura D'Andrea Tyson Management For For 12 Ratification Of Appointment Of Independent Auditors. Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Provide Right to Act by Written Consent Management For For 15 Report on Political Contributions Shareholder Against For 16 Commit to Wireless Network Neutrality Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against For CENTERPOINT ENERGY, INC. Meeting Date:APR 26, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Donald R. Campbell Management For For 2 Elect Director Milton Carroll Management For For 3 Elect Director O. Holcombe Crosswell Management For For 4 Elect Director Michael P. Johnson Management For For 5 Elect Director Janiece M. Longoria Management For For 6 Elect Director David M. McClanahan Management For For 7 Elect Director Susan O. Rheney Management For For 8 Elect Director R. A. Walker Management For For 9 Elect Director Peter S. Wareing Management For For 10 Elect Director Sherman M. Wolff Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CLECO CORPORATION Meeting Date:APR 27, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:CNL Security ID:12561W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Garrett Management For For 1.2 Elect Director Elton R. King Management For For 1.3 Elect Director Shelley Stewart, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Sustainability Report Shareholder Against Against CMS ENERGY CORPORATION Meeting Date:MAY 18, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Merribel S. Ayres Management For For 2 Elect Director Jon E. Barfield Management For For 3 Elect Director Stephen E. Ewing Management For For 4 Elect Director Richard M. Gabrys Management For For 5 Elect Director David W. Joos Management For For 6 Elect Director Philip R. Lochner, Jr. Management For For 7 Elect Director Michael T. Monahan Management For For 8 Elect Director John G. Russell Management For For 9 Elect Director Kenneth L. Way Management For For 10 Elect Director John B. Yasinsky Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 21, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin Burke Management For For 2 Elect Director Vincent A. Calarco Management For For 3 Elect Director George Campbell, Jr. Management For For 4 Elect Director Gordon J. Davis Management For For 5 Elect Director Michael J. Del Giudice Management For For 6 Elect Director Ellen V. Futter Management For For 7 Elect Director John F. Hennessy, III Management For For 8 Elect Director John F. Killian Management For For 9 Elect Director Eugene R. McGrath Management For For 10 Elect Director Sally H. Pinero Management For For 11 Elect Director Michael W. Ranger Management For For 12 Elect Director L. Frederick Sutherland Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Increase Disclosure of Executive Compensation Shareholder Against Against CONSTELLATION ENERGY GROUP, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:CEG Security ID:210371100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William P. Barr Management For For 2 Elect Director Peter W. Brown Management For For 3 Elect Director Helen E. Dragas Management For For 4 Elect Director Thomas F. Farrell, II Management For For 5 Elect Director John W. Harris Management For For 6 Elect Director Robert S. Jepson, Jr. Management For For 7 Elect Director Mark J. Kington Management For For 8 Elect Director Frank S. Royal Management For For 9 Elect Director Robert H. Spilman, Jr. Management For For 10 Elect Director David A. Wollard Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Renewable Energy Production Goal Shareholder Against Against 14 Report on Encouraging Customer Use of Renewable Energy Systems Shareholder Against Against 15 Report on Plant Closures Shareholder Against Against 16 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 17 Report on Impacts and Risks of Natural Gas Shareholder Against Against 18 Review and Report on Nuclear Safety Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 03, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Charles G. McClure, Jr. Management For For 1.3 Elect Director Eugene A. Miller Management For For 1.4 Elect Director Charles W. Pryor, Jr. Management For For 1.5 Elect Director Ruth G. Shaw Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:DUK Security ID:26441C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For DUKE ENERGY CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Ann Maynard Gray Management For For 1.7 Elect Director James H. Hance, Jr. Management For For 1.8 Elect Director E. James Reinsch Management For For 1.9 Elect Director James T. Rhodes Management For For 1.10 Elect Director James E. Rogers Management For For 1.11 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Report on Financial Risks of Coal Reliance Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 26, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jagjeet S. Bindra Management For For 2 Elect Director Vanessa C.L. Chang Management For For 3 Elect Director France A. Cordova Management For For 4 Elect Director Theodore F. Craver, Jr. Management For For 5 Elect Director Charles B. Curtis Management For For 6 Elect Director Bradford M. Freeman Management For For 7 Elect Director Luis G. Nogales Management For For 8 Elect Director Ronald L. Olson Management For Against 9 Elect Director Richard T. Schlosberg, III Management For For 10 Elect Director Thomas C. Sutton Management For For 11 Elect Director Peter J. Taylor Management For For 12 Elect Director Brett White Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Require Independent Board Chairman Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Maureen Scannell Bateman Management For For 2 Elect Director Gary W. Edwards Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Donald C. Hintz Management For For 5 Elect Director J. Wayne Leonard Management For For 6 Elect Director Stuart L. Levenick Management For For 7 Elect Director Blanche L. Lincoln Management For For 8 Elect Director Stewart C. Myers Management For For 9 Elect Director William A. Percy, II Management For For 10 Elect Director W.J. Tauzin Management For For 11 Elect Director Steven V. Wilkinson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXELON CORPORATION Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For EXELON CORPORATION Meeting Date:APR 02, 2012 Record Date:FEB 07, 2012 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Canning, Jr. Management For For 2 Elect Director Christopher M. Crane Management For For 3 Elect Director M. Walter D'Alessio Management For For 4 Elect Director Nicholas DeBenedictis Management For For 5 Elect Director Nelson A. Diaz Management For For 6 Elect Director Sue L. Gin Management For For 7 Elect Director Rosemarie B. Greco Management For For 8 Elect Director Paul L. Joskow, Ph. D. Management For For 9 Elect Director Richard W. Mies Management For For 10 Elect Director John M. Palms, Ph. D. Management For For 11 Elect Director William C. Richardson, Ph. D. Management For For 12 Elect Director Thomas J. Ridge Management For For 13 Elect Director John W. Rogers, Jr. Management For For 14 Elect Director John W. Rowe Management For For 15 Elect Director Stephen D. Steinour Management For For 16 Elect Director Don Thompson Management For For 17 Elect Director Ann C. Berzin Management For For 18 Elect Director Yves C. de Balmann Management For For 19 Elect Director Robert J. Lawless Management For For 20 Elect Director Mayo A. Shattuck III Management For For 21 Ratify Auditors Management For For 22 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRSTENERGY CORP. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For For 1.7 Elect DirectorJulia L. Johnson Management For For 1.8 Elect DirectorTed J. Kleisner Management For For 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For For 1.12 Elect Director Catherine A. Rein Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Shareholder Against Against 6 Report on Plans to Reduce Coal-Related Costs and Risks Shareholder Against Against 7 Reduce Supermajority Vote Requirement Shareholder Against For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 01, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Michael J. Chesser Management For For 1.4 Elect Director Randall C. Ferguson, Jr. Management For For 1.5 Elect Director Gary D. Forsee Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HAWAIIAN ELECTRIC INDUSTRIES, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:HE Security ID:419870100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Constance H. Lau Management For For 1.2 Elect Director A. Maurice Myers Management For For 1.3 Elect Director James K. Scott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IDACORP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Stephen Allred Management For For 1.2 Elect Director Christine King Management For For 1.3 Elect Director Gary G. Michael Management For For 1.4 Elect Director Jan B. Packwood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For KINDER MORGAN, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director C. Park Shaper Management For For 1.3 Elect Director Steven J. Kean Management For For 1.4 Elect Director Henry Cornell Management For For 1.5 Elect Director Deborah A. Macdonald Management For For 1.6 Elect Director Michael Miller Management For For 1.7 Elect Director Michael C. Morgan Management For For 1.8 Elect Director Kenneth A. Pontarelli Management For For 1.9 Elect Director Fayez Sarofim Management For For 1.10 Elect Director Joel V. Staff Management For For 1.11 Elect Director John Stokes Management For For 1.12 Elect Director R. Baran Tekkora Management For For 1.13 Elect Director Glenn A. Youngkin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year MDU RESOURCES GROUP, INC. Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:MDU Security ID:552690109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas Everist Management For For 2 Elect Director Karen B. Fagg Management For For 3 Elect Director Terry D. Hildestad Management For For 4 Elect Director A. Bart Holaday Management For For 5 Elect Director Dennis W. Johnson Management For For 6 Elect Director Thomas C. Knudson Management For For 7 Elect Director Richard H. Lewis Management For For 8 Elect Director Patricia L. Moss Management For For 9 Elect Director Harry J. Pearce Management For For 10 Elect Director John K. Wilson Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL GRID PLC Meeting Date:JUL 25, 2011 Record Date:JUL 23, 2011 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir John Parker as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Elect Andrew Bonfield as Director Management For For 6 Re-elect Tom King as Director Management For For 7 Re-elect Nick Winser as Director Management For For 8 Re-elect Ken Harvey as Director Management For For 9 Re-elect Linda Adamany as Director Management For For 10 Re-elect Philip Aiken as Director Management For For 11 Re-elect Stephen Pettit as Director Management For For 12 Re-elect Maria Richter as Director Management For For 13 Re-elect George Rose as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For Against 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Approve Share Incentive Plan Management For For 22 Approve Employee Stock Purchase Plan Management For For 23 Approve Sharesave Plan Management For For 24 Approve Long Term Performance Plan Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 25, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sherry S. Barrat Management For For 2 Elect Director Robert M. Beall, Ii Management For For 3 Elect Director James L. Camaren Management For For 4 Elect Director Kenneth B. Dunn Management For For 5 Elect Director J. Brian Ferguson Management For For 6 Elect Director Lewis Hay, Iii Management For For 7 Elect Director Toni Jennings Management For For 8 Elect Director Oliver D. Kingsley, Jr. Management For For 9 Elect Director Rudy E. Schupp Management For For 10 Elect Director William H. Swanson Management For For 11 Elect Director Michael H. Thaman Management For For 12 Elect Director Hansel E. Tookes, Ii Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NISOURCE INC. Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NI Security ID:65473P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard A. Abdoo Management For For 2 Elect Director Aristides S. Candris Management For For 3 Elect Director Sigmund L. Cornelius Management For For 4 Elect Director Michael E. Jesanis Management For For 5 Elect Director Marty R. Kittrell Management For Against 6 Elect Director W. Lee Nutter Management For For 7 Elect Director Deborah S. Parker Management For For 8 Elect Director Ian M. Rolland Management For Against 9 Elect Director Robert C. Skaggs, Jr. Management For For 10 Elect Director Teresa A. Taylor Management For For 11 Elect Director Richard L. Thompson Management For For 12 Elect Director Carolyn Y. Woo Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Nonqualified Employee Stock Purchase Plan Management For For 16 Provide for Cumulative Voting Shareholder Against Against NV ENERGY, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph B. Anderson, Jr. Management For For 2 Elect Director Glenn C. Christenson Management For For 3 Elect Director Susan F. Clark Management For For 4 Elect Director Stephen E. Frank Management For Against 5 Elect Director Brian J. Kennedy Management For For 6 Elect Director Maureen T. Mullarkey Management For For 7 Elect Director John F. O'Reilly Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director Donald D. Snyder Management For Against 10 Elect Director Michael W. Yackira Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Non-Employee Director Restricted Stock Plan Management For For 13 Ratify Auditors Management For For PEPCO HOLDINGS, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:POM Security ID:713291102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack B. Dunn, IV Management For For 1.2 Elect Director Terence C. Golden Management For For 1.3 Elect Director Patrick T. Harker Management For For 1.4 Elect Director Frank O. Heintz Management For For 1.5 Elect Director Barbara J. Krumsiek Management For For 1.6 Elect Director George F. MacCormack Management For For 1.7 Elect Director Lawrence C. Nussdorf Management For For 1.8 Elect Director Patricia A. Oelrich Management For For 1.9 Elect Director Joseph M. Rigby Management For For 1.10 Elect Director Frank K. Ross Management For For 1.11 Elect Director Pauline A. Schneider Management For For 1.12 Elect Director Lester P. Silverman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For PG&E CORPORATION Meeting Date:MAY 14, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David R. Andrews Management For For 2 Elect Director Lewis Chew Management For For 3 Elect Director C. Lee Cox Management For For 4 Elect Director Anthony F. Earley, Jr. Management For For 5 Elect Director Fred J. Fowler Management For For 6 Elect Director Maryellen C. Herringer Management For Against 7 Elect Director Roger H. Kimmel Management For For 8 Elect Director Richard A. Meserve Management For For 9 Elect Director Forrest E. Miller Management For For 10 Elect Director Rosendo G. Parra Management For For 11 Elect Director Barbara L. Rambo Management For For 12 Elect Director Barry Lawson Williams Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Formulate EEO Policy That Does Not Include Sexual Orientation Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Basha, Jr. Management For For 1.2 Elect Director Donald E. Brandt Management For For 1.3 Elect Director Susan Clark-Johnson Management For For 1.4 Elect Director Denis A. Cortese Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PNM RESOURCES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director Julie A. Dobson Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Robert R. Nordhaus Management For For 1.6 Elect Director Manuel T. Pacheco Management For For 1.7 Elect Director Bonnie S. Reitz Management For For 1.8 Elect Director Donald K. Schwanz Management For For 1.9 Elect Director Bruce W. Wilkinson Management For For 1.10 Elect Director Joan B. Woodard Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Ballantine Management For For 1.2 Elect Director Rodney L. Brown, Jr. Management For For 1.3 Elect Director David A. Dietzler Management For For 1.4 Elect Director Kirby A. Dyess Management For For 1.5 Elect Director Mark B. Ganz Management For For 1.6 Elect Director Corbin A. McNeill, Jr. Management For For 1.7 Elect Director Neil J. Nelson Management For For 1.8 Elect Director M. Lee Pelton Management For For 1.9 Elect Director James J. Piro Management For For 1.10 Elect Director Robert T. F. Reid Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 16, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Louise K. Goeser Management For For 1.5 Elect Director Stuart E. Graham Management For For 1.6 Elect Director Stuart Heydt Management For For 1.7 Elect Director Raja Rajamannar Management For For 1.8 Elect Director Craig A. Rogerson Management For For 1.9 Elect Director William H. Spence Management For For 1.10 Elect Director Natica von Althann Management For For 1.11 Elect Director Keith W. Williamson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PROGRESS ENERGY, INC. Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:PGN Security ID:743263105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 17, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Albert R. Gamper, Jr. Management For For 2 Elect Director Conrad K. Harper Management For For 3 Elect Director William V. Hickey Management For For 4 Elect Director Ralph Izzo Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director David Lilley Management For For 7 Elect Director Thomas A. Renyi Management For For 8 Elect Director Hak Cheol Shin Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Susan Tomasky Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For QUESTAR CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:STR Security ID:748356102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Teresa Beck Management For For 2 Elect Director R. D. Cash Management For For 3 Elect Director Laurence M. Downes Management For For 4 Elect Director Ronald W. Jibson Management For For 5 Elect Director Gary G. Michael Management For For 6 Elect Director Keith O. Rattie Management For For 7 Elect Director Harris H. Simmons Management For For 8 Elect Director Bruce A. Williamson Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCANA CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SCG Security ID:80589M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Bennett Management For For 1.2 Elect Director Lynne M. Miller Management For For 1.3 Elect Director James W. Roquemore Management For For 1.4 Elect Director Maceo K. Sloan Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Shareholder Against For SCOTTISH AND SOUTHERN ENERGY PLC Meeting Date:JUL 21, 2011 Record Date:JUL 19, 2011 Meeting Type:ANNUAL Ticker:SSE Security ID:G7885V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Katie Bickerstaffe as Director Management For For 5 Elect Jeremy Beeton as Director Management For For 6 Re-elect Lord Smith of Kelvin as Director Management For For 7 Re-elect Ian Marchant as Director Management For For 8 Re-elect Colin Hood as Director Management For For 9 Re-elect Gregor Alexander as Director Management For For 10 Re-elect Alistair Phillips-Davies as Director Management For For 11 Re-elect Lady Rice as Director Management For For 12 Re-elect Rene Medori as Director Management For For 13 Re-elect Richard Gillingwater as Director Management For For 14 Re-elect Thomas Andersen as Director Management For For 15 Reappoint KPMG Audit plc as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Approve Sharesave Scheme Management For For SEMPRA ENERGY Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Boeckmann Management For For 2 Elect Director James G. Brocksmith, Jr. Management For For 3 Elect Director Donald E. Felsinger Management For For 4 Elect Director Wilford D. Godbold, Jr. Management For For 5 Elect Director William D. Jones Management For For 6 Elect Director William G. Ouchi Management For For 7 Elect Director Debra L. Reed Management For For 8 Elect Director Carlos Ruiz Management For For 9 Elect Director William C. Rusnack Management For For 10 Elect Director William P. Rutledge Management For For 11 Elect Director Lynn Schenk Management For For 12 Elect Director Luis M. Tellez Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Require Independent Board Chairman Shareholder Against For 16 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against SPECTRA ENERGY CORP Meeting Date:MAY 01, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Esrey Management For For 1.2 Elect Director Gregory L. Ebel Management For For 1.3 Elect Director Austin A. Adams Management For For 1.4 Elect Director Joseph Alvarado Management For For 1.5 Elect Director Pamela L. Carter Management For For 1.6 Elect Director F. Anthony Comper Management For For 1.7 Elect Director Peter B. Hamilton Management For For 1.8 Elect Director Dennis R. Hendrix Management For For 1.9 Elect Director Michael McShane Management For For 1.10 Elect Director Joseph H. Netherland Management For For 1.11 Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TECO ENERGY, INC. Meeting Date:MAY 02, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dubose Ausley Management For Against 2 Elect Director Evelyn V. Follit Management For For 3 Elect Director Sherrill W. Hudson Management For For 4 Elect Director Joseph P. Lacher Management For For 5 Elect Director Loretta A. Penn Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Declassify the Board of Directors Management For For 9 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against Against THE SOUTHERN COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Juanita Powell Baranco Management For For 2 Elect Director Jon A. Boscia Management For For 3 Elect Director Henry A. Clark, III Management For For 4 Elect Director Thomas A. Fanning Management For For 5 Elect Director H. William Habermeyer, Jr. Management For For 6 Elect Director Veronica M. Hagen Management For For 7 Elect Director Warren A. Hood, Jr. Management For For 8 Elect Director Donald M. James Management For Against 9 Elect Director Dale E. Klein Management For For 10 Elect Director William G. Smith, Jr. Management For For 11 Elect Director Steven R. Specker Management For For 12 Elect Director Larry D. Thompson Management For For 13 Elect Director E. Jenner Wood, III Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan S. Armstrong Management For For 2 Elect Director Joseph R. Cleveland Management For For 3 Elect Director Irl F. Engelhardt Management For For 4 Elect Director John A. Hagg Management For For 5 Elect Director Juanita H. Hinshaw Management For For 6 Elect Director Frank T. Macinnis Management For For 7 Elect Director Steven W. Nance Management For For 8 Elect Director Murray D. Smith Management For For 9 Elect Director Janice D. Stoney Management For For 10 Elect Director Laura A. Sugg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSCANADA CORPORATION Meeting Date:APR 27, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director E. Linn Draper Management For For 1.4 Elect Director Paule Gauthier Management For For 1.5 Elect Director Russell K. Girling Management For For 1.6 Elect Director S. Barry Jackson Management For For 1.7 Elect Director Paul L. Joskow Management For For 1.8 Elect Director John A. MacNaughton Management For For 1.9 Elect Director Paula Rosput Reynolds Management For For 1.10 Elect Director W. Thomas Stephens Management For For 1.11 Elect Director D. Michael G. Stewart Management For For 1.12 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For UIL HOLDINGS CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For For 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director Donald R. Shassian Management For For 1.9 Elect Director James P. Torgerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED UTILITIES GROUP PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:UU. Security ID:G92755100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr John McAdam as Director Management For For 5 Elect Steve Mogford as Director Management For For 6 Elect Russ Houlden as Director Management For For 7 Re-elect Dr Catherine Bell as Director Management For For 8 Re-elect Paul Heiden as Director Management For For 9 Re-elect David Jones as Director Management For For 10 Re-elect Nick Salmon as Director Management For For 11 Appoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Amend Articles of Association Management For For 18 Authorise EU Political Donations and Expenditure Management For For VECTREN CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:VVC Security ID:92240G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Chapman Management For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Management For For 1.3 Elect Director Niel C. Ellerbrook Management For For 1.4 Elect Director John D. Engelbrecht Management For For 1.5 Elect Director Anton H. George Management For For 1.6 Elect Director Martin C. Jischke Management For For 1.7 Elect Director Robert G. Jones Management For For 1.8 Elect Director J. Timothy McGinley Management For For 1.9 Elect Director R. Daniel Sadlier Management For For 1.10 Elect Director Michael L. Smith Management For For 1.11 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard L. Carrion Management For For 2 Elect Director Melanie L. Healey Management For For 3 Elect Director M. Frances Keeth Management For For 4 Elect Director Robert W. Lane Management For For 5 Elect Director Lowell C. McAdam Management For For 6 Elect Director Sandra O. Moose Management For For 7 Elect Director Joseph Neubauer Management For Against 8 Elect Director Donald T. Nicolaisen Management For For 9 Elect Director Clarence Otis, Jr. Management For For 10 Elect Director Hugh B. Price Management For For 11 Elect Director Rodney E. Slater Management For Against 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Disclose Prior Government Service Shareholder Against Against 15 Report on Lobbying Payments and Policy Shareholder Against Against 16 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against 17 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 18 Provide Right to Act by Written Consent Shareholder Against For 19 Commit to Wireless Network Neutrality Shareholder Against Against WESTAR ENERGY, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Q. Chandler, IV Management For For 1.2 Elect Director R.A. Edwards, III Management For For 1.3 Elect Director Sandra A.J. Lawrence Management For For 1.4 Elect Director Michael F. Morrissey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 03, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Robert A. Cornog Management For For 1.5 Elect Director Curt S. Culver Management For For 1.6 Elect Director Thomas J. Fischer Management For For 1.7 Elect Director Gale E. Klappa Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XCEL ENERGY INC. Meeting Date:MAY 16, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gail Koziara Boudreaux Management For For 2 Elect Director Fredric W. Corrigan Management For For 3 Elect Director Richard K. Davis Management For For 4 Elect Director Benjamin G.S. Fowke, III Management For For 5 Elect Director Albert F. Moreno Management For For 6 Elect Director Christopher J. Policinski Management For For 7 Elect Director A. Patricia Sampson Management For For 8 Elect Director James J. Sheppard Management For For 9 Elect Director David A. Westerlund Management For For 10 Elect Director Kim Williams Management For For 11 Elect Director Timothy V. Wolf Management For For 12 Ratify Auditors Management For For 13 Eliminate Cumulative Voting Management For For 14 Eliminate Class of Preferred Stock Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Custodian Funds By (Signature and Title)* /s/ LAURA F.
